Exhibit 10.3

REFINANCING FACILITY

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

LANDRY’S RESTAURANTS, INC.,

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

WELLS FARGO FOOTHILL, LLC

as the Administrative Agent,

WELLS FARGO FOOTHILL, LLC AND JEFFERIES FINANCE LLC,

as Co-Lead Arrangers and Co-Bookrunners, and

WELLS FARGO FOOTHILL, LLC AND JEFFERIES FINANCE LLC,

as Co-Syndication Agents

Dated as of February 13, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

1.

   DEFINITIONS AND CONSTRUCTION    1    1.1    Definitions    1    1.2   
Accounting Terms    1    1.3    Code    1    1.4    Construction    2    1.5   
Schedules and Exhibits    2

2.

   LOAN AND TERMS OF PAYMENT    2    2.1    Revolver Advances    2    2.2   
Term Loan    2    2.3    Borrowing Procedures and Settlements    3    2.4   
Payments; Reductions of Commitments; Prepayments    7    2.5    Overadvances   
11    2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations    11    2.7    Crediting Payments    13    2.8    Designated
Account    13    2.9    Maintenance of Loan Account; Statements of Obligations
   13    2.10    Fees    14    2.11    Letters of Credit    14    2.12    LIBOR
Option    16    2.13    Capital Requirements    18

3.

   CONDITIONS; TERM OF AGREEMENT    19    3.1    Conditions Precedent to the
Initial Extension of Credit    19    3.2    Conditions Precedent to all
Extensions of Credit    19    3.3    Term    19    3.4    Effect of Termination
   19    3.5    Early Termination by Borrower    19

4.

   REPRESENTATIONS AND WARRANTIES    20    4.1    Due Organization and
Qualification; Subsidiaries    20    4.2    Due Authorization; No Conflict    20
   4.3    Governmental Consents    21    4.4    Binding Obligations; Perfected
Liens    21    4.5    Title to Assets; No Encumbrances    21    4.6   
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims    22

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    4.7    Litigation    22    4.8    Compliance with Laws   
22    4.9    Material Adverse Change    22    4.10    Fraudulent Transfer    23
   4.11    Employee Benefits    23    4.12    Environmental Condition    23   
4.13    Intellectual Property    23    4.14    Leases    23    4.15    Deposit
Accounts and Securities Accounts    23    4.16    Complete Disclosure    24   
4.17    Material Contracts    24    4.18    Patriot Act    24    4.19   
Indebtedness    24    4.20    Payment of Taxes    24    4.21    Margin Stock   
25    4.22    Governmental Regulation    25    4.23    OFAC    25    4.24   
[Intentionally Omitted]    25    4.25    Other Documents    25 5.    AFFIRMATIVE
COVENANTS    25    5.1    Financial Statements, Reports, Certificates    25   
5.2    Collateral Reporting    26    5.3    Existence    26    5.4   
Maintenance of Properties    26    5.5    Taxes    26    5.6    Insurance    26
   5.7    Inspection    26    5.8    Compliance with Laws    27    5.9   
Environmental    27    5.10    Disclosure Updates    27    5.11    Formation of
Subsidiaries; Designation of Additional Restricted Subsidiaries    27    5.12   
Further Assurances    28    5.13    Lender Meetings    28

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    5.14    Material Contracts    28    5.15    Maintenance
of Ratings    29 6.    NEGATIVE COVENANTS    29    6.1    Indebtedness    29   
6.2    Liens    29    6.3    Restrictions on Fundamental Changes    29    6.4   
Disposal of Assets    29    6.5    Change Name    30    6.6    Nature of
Business    30    6.7    Prepayments and Amendments    30    6.8    Change of
Control    30    6.9    Restricted Junior Payments    30    6.10    Accounting
Methods    31    6.11    Investments    31    6.12    Transactions with
Affiliates    31    6.13    Limitations on Dividends and Other Payment
Restrictions Affecting Restricted Subsidiaries    32    6.14    Limitation on
Issuance of Capital Stock    33    6.15    Use of Proceeds    33 7.    FINANCIAL
COVENANTS    34 8.    EVENTS OF DEFAULT    35 9.    RIGHTS AND REMEDIES    37   
9.1    Rights and Remedies    37    9.2    Remedies Cumulative    37 10.   
WAIVERS; INDEMNIFICATION    37    10.1    Demand; Protest; etc    37    10.2   
The Lender Group’s Liability for Collateral    37    10.3    Indemnification   
37 11.    NOTICES    38 12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    39
13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    40    13.1    Assignments
and Participations    40    13.2    Successors    43

14.

   AMENDMENTS; WAIVERS    43

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    14.1    Amendments and Waivers    43    14.2   
Replacement of Lenders    45    14.3    No Waivers; Cumulative Remedies    46
15.    AGENT; THE LENDER GROUP    46    15.1    Appointment and Authorization of
Agent    46    15.2    Delegation of Duties    46    15.3    Liability of Agent
   47    15.4    Reliance by Agent    47    15.5    Notice of Default or Event
of Default    47    15.6    Credit Decision    47    15.7    Costs and Expenses;
Indemnification    48    15.8    Agent in Individual Capacity    48    15.9   
Successor Agent    48    15.10    Lender in Individual Capacity    49    15.11
   Collateral and Guaranty Matters    49    15.12    Restrictions on Actions by
Lenders; Sharing of Payments    50    15.13    Agency for Perfection    51   
15.14    Payments by Agent to the Lenders    51    15.15    Concerning the
Collateral and Related Loan Documents    51    15.16    Audits and Examination
Reports; Confidentiality; Disclaimers by Lenders; Other Reports and Information
   51    15.17    Several Obligations; No Liability    52 16.    WITHHOLDING
TAXES    52 17.    GENERAL PROVISIONS    54    17.1    Effectiveness    54   
17.2    Section Headings    54    17.3    Interpretation    54    17.4   
Severability of Provisions    55    17.5    Bank Product Providers    55    17.6
   Debtor-Creditor Relationship    55    17.7    Counterparts; Electronic
Execution    55    17.8    Revival and Reinstatement of Obligations    55   
17.9    Confidentiality    55    17.10    Lender Group Expenses    56

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    17.11    USA PATRIOT Act    56    17.12    Integration   
56    17.13    Acknowledgment of Prior Obligations and Continuation Thereof   
56    17.14    No Novation    57    17.15    Intercreditor Agreement    58

 

- v -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1      Form of Assignment and Acceptance Exhibit C-1      Form of
Compliance Certificate Exhibit L-1      Form of LIBOR Notice Schedule A-1     
Agent’s Account Schedule A-2      Authorized Persons Schedule C-1     
Commitments Schedule D-1      Designated Account Schedule P-1      Permitted
Investments Schedule P-2      Permitted Liens Schedule R-1      Real Property
Collateral Schedule 1.1      Definitions Schedule 3.1      Conditions Precedent
Schedule 4.1(b)      Capitalization of Borrower Schedule 4.1(c)     
Capitalization of Borrower’s Subsidiaries Schedule 4.6(a)      States of
Organization Schedule 4.6(b)      Chief Executive Offices Schedule 4.6(c)     
Organizational Identification Numbers Schedule 4.6(d)      Commercial Tort
Claims Schedule 4.7      Litigation Schedule 4.12      Environmental Matters
Schedule 4.13      Intellectual Property Schedule 4.15      Deposit Accounts and
Securities Accounts Schedule 4.17      Material Contracts Schedule 4.19     
Permitted Indebtedness Schedule 5.1      Financial Statements, Reports,
Certificates Schedule 5.2      Collateral Reporting

 

- vi -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered into
as of February 13, 2009, by and among the lenders identified on the signature
pages hereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO FOOTHILL, LLC, a Delaware
limited liability company (“WFF”), as the administrative agent for the Lenders
(in such capacity, together with its successors and permitted assigns in such
capacity, “Agent”), WFF and JEFFERIES FINANCE LLC, a Delaware limited liability
company (“Jefferies Finance”), as co-lead arrangers and co-bookrunners (each in
such capacity, together with its successors and assigns in such capacity, a
“Co-Arranger”), WFF and Jefferies Finance, as co-syndication agents (each in
such capacity, together with its successors and permitted assigns in such
capacity, a “Co-Syndication Agent”), and LANDRY’S RESTAURANTS, INC., a Delaware
corporation (“Borrower”).

W I T N E S S E T H

WHEREAS, Agent, Lenders, and Borrower are parties to that certain Credit
Agreement, dated as of December 19, 2008 (as amended, supplemented, or otherwise
modified from time to time prior to the date hereof, the “Original Credit
Agreement”); and

WHEREAS, Agent, Lenders, and Borrower desire to amend and restate the Original
Credit Agreement in its entirety subject to the terms and conditions set forth
herein, it being understood that no repayment of the obligations under the
Original Credit Agreement is being effected hereby, but merely an amendment and
restatement in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree to amend
and restate the Original Credit Agreement in its entirety as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principals Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, consistently applied, in each case, which are in
effect on the Closing Date in the United States (“GAAP”). When used herein, the
term “financial statements” shall include the notes and schedules thereto.
Whenever the term “Borrower” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Borrower and its Restricted
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.



--------------------------------------------------------------------------------

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals, joinders,
and supplements, thereto and thereof, as applicable (subject to any restrictions
on such alterations, amendments, changes, extensions, modifications, renewals,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash or immediately available funds (or (a) in the case
of Letters of Credit, providing Letter of Credit Collateralization, and (b) in
the case of Bank Products, providing Bank Product Collateralization) of all
monetary Obligations other than unasserted contingent indemnification
Obligations and other than any Bank Product Obligations that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding and that
are not required by the provisions of this Agreement to be repaid or cash
collateralized. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by the transmission of a
Record.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrower in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the Maximum Revolver Amount less the sum of (i) the Letter
of Credit Usage at such time and (ii) the 9.5% Notes Reserve at such time. On
the Closing Date, “Advances” (as defined in the Original Credit Agreement)
outstanding under the Original Credit Agreement (the “Existing Advances”) shall
be converted into Advances hereunder, it being understood that no repayment of
the Existing Advances is being effected hereby, but merely an amendment,
restatement, and renewal in accordance with the terms hereof. On the Closing
Date, the Lenders shall effect a settlement (pursuant to Section 2.3(e) or as
may otherwise be agreed upon by the applicable Lenders) of the Existing Advances
so as to cause each Lender to hold its Pro Rata Share (calculated pursuant to
clause (a) of such definition) thereof.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with unpaid interest accrued thereon, shall be due and payable on the
Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

2.2 Term Loan. Subject to the terms and conditions of this Agreement, on the
Closing Date each Lender with a Term Loan Commitment agrees (severally, not
jointly or jointly and severally) to make term loans (collectively, the “Term
Loan”) to Borrower in an amount equal to such Lender’s Pro Rata Share of the
Term Loan Amount. Anything to the contrary herein notwithstanding, on the
Closing Date, the “Term Loan” (as defined in the Original Credit Agreement)
outstanding under the Original Credit Agreement (the

 

- 2 -



--------------------------------------------------------------------------------

“Existing Term Loan”) shall be converted into (and deemed made as) a part of the
Term Loan hereunder (it being understood that no repayment of the Existing Term
Loan is being effected hereby, but merely an amendment, restatement, and
continuation in accordance with the terms hereof), such that the amount of the
Term Loan funded by the Lenders with a Term Loan Commitment on the Closing Date
shall be reduced by the aggregate principal amount of the Existing Term Loan.
The principal amount of the Term Loan shall be repaid on the following dates and
in the following amounts:

 

Date

   Installment Amount

June 30, 2009

   $ 2,500,000

September 30, 2009

   $ 2,500,000

December 31, 2009

   $ 2,500,000

March 31, 2010

   $ 2,500,000

June 30, 2010

   $ 3,750,000

September 30, 2010

   $ 3,750,000

December 31, 2010

   $ 3,750,000

March 31, 2011

   $ 3,750,000

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loan shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date of acceleration of the Term Loan in accordance with the terms
hereof. All principal of, interest on, and other amounts payable in respect of
the Term Loan shall constitute Obligations.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent. Unless Swing Lender is not obligated
to make a Swing Loan pursuant to Section 2.3(b) below, such notice must be
received by Agent no later than 11:00 a.m. (California time) on the Business Day
that is the requested Funding Date specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day; provided,
however, that if Swing Lender is not obligated to make a Swing Loan as to a
requested Borrowing, such notice must be received by Agent no later than 11:00
a.m. (California time) on the Business Day prior to the date that is the
requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested Advance does not
exceed $5,000,000, or (ii) Swing Lender, in its sole discretion, shall agree to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make an Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender pursuant to this Section 2.3(b) being referred to as a “Swing Loan”
and such Advances being referred to collectively as “Swing Loans”) available to
Borrower on the Funding Date applicable thereto by transferring immediately
available funds to Borrower’s

 

- 3 -



--------------------------------------------------------------------------------

Designated Account. Each Swing Loan shall be deemed to be an Advance hereunder
and shall be subject to all the terms and conditions applicable to other
Advances, except that all payments on any Swing Loan shall be payable to Swing
Lender solely for its own account. Swing Lender shall not make and shall not be
obligated to make any Swing Loan if Swing Lender has actual knowledge that
(i) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the requested Borrowing,
or (ii) the requested Borrowing would exceed the Availability on such Funding
Date. Swing Lender shall not otherwise be required to determine whether the
applicable conditions precedent set forth in Section 3 have been satisfied on
the Funding Date applicable thereto prior to making any Swing Loan. The Swing
Loans shall be secured by the Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Advances that are
Base Rate Loans.

(c) Making of Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, Agent
shall not request any Lender to make, and no Lender shall have the obligation to
make, any Advance if (1) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the Funding Date for all purposes of this Agreement. If such
amount is not made available to Agent on the Business Day following the Funding
Date, Agent will notify Borrower of such failure to fund and, upon demand by
Agent, Borrower shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Advances composing such Borrowing. The failure of any Lender to make any Advance
on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Borrower and if no Default or Event of Default has
occurred and is continuing (and to the extent such Defaulting Lender’s

 

- 4 -



--------------------------------------------------------------------------------

Advance was not funded by the Lender Group), retain same to be re-advanced to
Borrower as if such Defaulting Lender had made Advances to Borrower. Subject to
the foregoing, Agent may hold and, in its Permitted Discretion, re-lend to
Borrower for the account of such Defaulting Lender the amount of all such
payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents, such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Commitment shall be deemed to be zero. This Section
shall remain effective with respect to such Lender until (x) the Obligations
under this Agreement shall have been declared or shall have become immediately
due and payable, (y) the non-Defaulting Lenders, Agent, and Borrower shall have
waived such Defaulting Lender’s default in writing, or (z) the Defaulting Lender
makes its Pro Rata Share of the applicable Advance and pays to Agent all amounts
owing by Defaulting Lender in respect thereof. The operation of this Section
shall not be construed to increase or otherwise affect the Commitment of any
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Lender of its duties and obligations hereunder, or to relieve or excuse
the performance by Borrower of its duties and obligations hereunder to Agent or
to the Lenders other than such Defaulting Lender. Any such failure to fund by
any Defaulting Lender shall constitute a material breach by such Defaulting
Lender of this Agreement and shall entitle Borrower at its option, upon written
notice to Agent, to arrange for a substitute Lender to assume the Commitment of
such Defaulting Lender, such substitute Lender to be reasonably acceptable to
Agent. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed Assignment and Acceptance in favor of
the substitute Lender within 5 Business Days of the date of Borrower’s request
therefor (and agrees that it shall be deemed to have executed and delivered such
document if it fails to do so) subject only to being repaid its share of the
outstanding Obligations (other than Bank Product Obligations, but including an
assumption of its Pro Rata Share of the Risk Participation Liability) without
any premium or penalty of any kind whatsoever; provided, however, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrower’s rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund.

(d) Protective Advances.

(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (A) after the occurrence and during the continuance of
a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied or
waived, to make Advances to Borrower on behalf of the Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Advances described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”); provided that the aggregate outstanding principal amount
of Protective Advances shall not exceed $10,000,000 at any one time outstanding.

(ii) Intentionally Omitted.

(iii) Each Protective Advance shall be deemed to be an Advance hereunder, except
that no Protective Advance shall be eligible to be a LIBOR Rate Loan and, prior
to Settlement therefor, all payments on the Protective Advances shall be payable
to Agent solely for its own account. The Protective Advances shall be repayable
on demand, secured by the Agent’s Liens, constitute Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans. The provisions of this Section 2.3(d) are completely discretionary
and shall not increase the Commitment of any Lender.

 

- 5 -



--------------------------------------------------------------------------------

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to payments
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than 2:00
p.m. (California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(c)(iii)): (y) if a
Lender’s balance of the Advances (including Swing Loans and Protective Advances)
exceeds such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. (California time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if a Lender’s balance
of the Advances (including Swing Loans and Protective Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Advances (including Swing Loans and Protective Advances). Such
amounts made available to Agent under clause (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans or
Protective Advances and, together with the portion of such Swing Loans or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrower and allocable to the
Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to the Protective Advances or Swing Loans. Between Settlement Dates,
Agent, to the extent no Protective Advances or Swing Loans are outstanding, may
pay over to Swing Lender any payments received by Agent, that in accordance with
the terms of this Agreement would be applied to the reduction of the Advances,
for application to Swing Lender’s Pro Rata Share of the Advances. If, as of any
Settlement Date, payments of Borrower received since the then immediately
preceding Settlement Date have been applied to Swing Lender’s Pro Rata Share of
the Advances other than to Swing Loans, as provided for in the previous
sentence, Swing Lender shall pay to Agent for the accounts of the Lenders, and
Agent shall pay to the Lenders, to be applied to the outstanding Advances of
such Lenders, an amount such that each Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Advances.
During the period between Settlement Dates, Swing Lender with respect to Swing
Loans, Agent with respect to Protective Advances, and each Lender (subject to
the effect of agreements between Agent and individual Lenders) with respect to
the Advances other than Swing Loans and Protective Advances, shall be entitled
to interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.

 

- 6 -



--------------------------------------------------------------------------------

(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances (and portion of the Term
Loan, as applicable), owing to each Lender, including the Swing Loans owing to
Swing Lender, and Protective Advances owing to Agent, and the interests therein
of each Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.

(g) Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided with respect to Defaulting Lenders, all principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses required hereunder
(other than fees or expenses required hereunder that are for Agent’s separate
account) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the type of Commitment or Obligation to which a particular fee or expense
relates. All payments to be made hereunder by Borrower shall be remitted to
Agent and all (subject to Section 2.4(b)(ii), Section 2.4(b)(iv), and
Section 2.4(e)) such payments shall be applied, so long as no Application Event
has occurred and is continuing, to reduce the balance of Advances outstanding
and, thereafter, to Borrower (to be wired to the Designated Accounts) or such
other Person entitled thereto under applicable law.

 

- 7 -



--------------------------------------------------------------------------------

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all payments
remitted to Agent and all proceeds of Collateral received by Agent shall be
applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due and payable to Agent under the Loan
Documents, until paid in full,

(B) second, to pay any fees then due and payable to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due and payable in respect of all Protective Advances
until paid in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due and payable to any of the Lenders under
the Loan Documents, until paid in full,

(F) sixth, ratably to pay any fees then due and payable to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, ratably to pay interest due and payable in respect of the Advances
(other than Protective Advances), the Swing Loans, and the Term Loan until paid
in full,

(H) eighth, ratably (i) to pay the principal of all Swing Loans until paid in
full, (ii) to pay the principal of all Advances until paid in full, (iii) to
Agent, to be held by Agent, for the benefit of Issuing Lender and those Lenders
having a share of the Risk Participation Liability, as cash collateral in an
amount up to 105% of the Letter of Credit Usage, and (iv) to pay the outstanding
principal balance of the Term Loan until the Term Loan is paid in full,

(I) ninth, to pay any other Obligations then due and payable, and

(J) tenth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” means payment in cash or
immediately available funds of all amounts owing under the Loan Documents,
including loan fees, service fees, professional fees, accrued and unpaid
interest (and specifically including interest accrued after the commencement of
any Insolvency Proceeding), accrued and unpaid default interest, accrued and
unpaid interest on interest, and expense reimbursements, whether or not any of
the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

- 8 -



--------------------------------------------------------------------------------

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document (other
than the Intercreditor Agreement), it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.4 shall control and govern.

(c) Reduction of Commitments.

(i) Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrower may reduce the Revolver Commitments to an amount (which
may be zero) not less than the sum of (A) the Revolver Usage as of such date,
plus (B) the principal amount of all Advances not yet made as to which a request
has been given by Borrower under Section 2.3(a), plus (C) the amount of all
Letters of Credit not yet issued as to which a request has been given by
Borrower pursuant to Section 2.11(a). Each such reduction shall be in an amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof (unless
the Revolver Commitments in effect immediately prior to such reduction are less
than $5,000,000), shall be made by providing not less than 5 Business Days prior
written notice to Agent and shall be irrevocable. Once reduced, the Revolver
Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its Pro Rata Share thereof.

(ii) Term Loan Commitments. The Term Loan Commitments shall terminate upon the
making of the Term Loan.

(d) Optional Prepayments.

(i) Advances. Borrower may prepay the principal of any Advance at any time in
whole or in part without penalty or premium.

(ii) Term Loan. Borrower may, upon at least 3 Business Days prior written notice
to Agent, prepay the principal of the Term Loan, in whole or in part without
penalty or premium. Each prepayment made pursuant to this
Section 2.4(d)(ii) shall be accompanied by the payment of accrued interest to
the date of such payment on the amount prepaid. Each such prepayment shall be
applied against the remaining installments of principal due on the Term Loan on
a pro rata basis (for the avoidance of doubt, any amount that is due and payable
on the Maturity Date shall constitute an installment).

(e) Mandatory Prepayments.

(i) Intentionally Omitted.

(ii) Dispositions. Within 3 Business Days of the date of receipt by Borrower or
any of its Restricted Subsidiaries of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition by Borrower or any of its Restricted
Subsidiaries of assets (including casualty losses or condemnations but excluding
sales or dispositions which qualify as Permitted Dispositions under clauses (a),
(b), (c), (d), (g), (h), (i), (j), (k), (m), or (n) of the definition of
Permitted Dispositions), Borrower shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
100% of such Net Cash Proceeds (including condemnation awards and payments in
lieu thereof) received by such Person in connection with such sales or
dispositions; provided that so long as (A) no Default under Section 8.1 or 8.4
shall have occurred and is continuing and no Event of Default shall have
occurred and is continuing, (B) Borrower shall have given Agent prior written
notice of Borrower’s intention to apply such monies to the costs of replacement
of the properties or assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
Borrower or its Restricted Subsidiaries, (C) if the aggregate amount of the Net
Cash Proceeds received from one or more related sales or other dispositions
equals or exceeds $20,000,000, the monies constituting such Net Cash Proceeds
(as and when received, but less the amount of such Net Cash Proceeds that have
been previously applied to the costs of replacement of the

 

- 9 -



--------------------------------------------------------------------------------

assets that are the subject of such sale or disposition or the cost of purchase
or construction of other assets useful in the business of Borrower or its
Restricted Subsidiaries) are held in a cash collateral Deposit Account in which
Agent has a perfected first-priority security interest, and (D) Borrower or its
Restricted Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 270 days after the initial receipt of such monies, or become
subject, within 270 days of such receipt, to a binding obligation to complete
such replacement, purchase, or construction (so long as such replacement,
purchase, or construction is completed within 365 days of such receipt),
Borrower and its Restricted Subsidiaries shall have the option to apply such
monies (including any such monies held in a cash collateral Deposit Account), to
the costs of replacement of the assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Borrower or its Restricted Subsidiaries unless and to the extent
that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the cash collateral Deposit Account shall be paid to Agent and
applied in accordance with Section 2.4(f)(ii); provided, however, that Borrower
and its Subsidiaries shall not have the right to use such Net Cash Proceeds to
make such replacements, purchases, or construction in excess of $35,000,000 in
any given fiscal year. Nothing contained in this Section 2.4(e)(ii) shall permit
Borrower or any of its Restricted Subsidiaries to sell or otherwise dispose of
any assets other than in accordance with the express provisions of this
Agreement and the other Loan Documents.

(iii) Intentionally Omitted.

(iv) Indebtedness. Within 3 Business Days of the date of incurrence by Borrower
or any of its Restricted Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms and
conditions of this Agreement or the other Loan Documents.

(v) Equity. Within 3 Business Days of the date of the issuance by Borrower or
any of its Restricted Subsidiaries of any shares of its or their Capital Stock
(other than (A) in the event that Borrower or any of its Restricted Subsidiaries
forms any Subsidiary in accordance with the terms hereof, the issuance by such
Subsidiary of Capital Stock to Borrower or such Restricted Subsidiary, as
applicable, (B) the issuance of shares of Borrower’s Capital Stock (other than
Prohibited Preferred Stock) in connection with the acquisition of assets or
Capital Stock in exchange for the issuance of such Capital Stock, (C) the
issuance of Capital Stock of Borrower to directors, officers, and employees of
Borrower and its Restricted Subsidiaries pursuant to employee stock option plans
(or other employee incentive plans or other compensation arrangements) approved
by the Board of Directors, and (D) the issuance of shares of Borrower’s Capital
Stock (other than Prohibited Preferred Stock) in connection with a transaction
permitted under Section 6.9(d)(ii)), Borrower shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(ii) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such issuance. The provisions of this Section 2.4(e)(v) shall
not be deemed to be implied consent to any such issuance otherwise prohibited by
the terms and conditions of this Agreement.

(vi) Excess Cash Flow. Within 10 Business Days of delivery to Agent and the
Lenders of audited annual financial statements pursuant to Section 5.1,
commencing with the delivery to Agent and the Lenders of the financial
statements for Borrower’s fiscal year ended December 31, 2009 or, if such
financial statements are not delivered to Agent and the Lenders on the date such
statements are required to be delivered pursuant to Section 5.1, 10 Business
Days after the date such statements are required to be delivered to Agent and
the Lenders pursuant to Section 5.1, Borrower shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(ii) in an
amount equal to 50% of the Excess Cash Flow of Borrower and its Restricted
Subsidiaries for such fiscal year.

 

- 10 -



--------------------------------------------------------------------------------

(f) Application of Payments.

(i) Intentionally Omitted.

(ii) Each prepayment pursuant to Section 2.4(e)(ii) above shall (A) so long as
no Application Event shall have occurred and be continuing, be applied, without
penalty or premium, first, to the outstanding principal amount of the Term Loan
until paid in full, and second, to the outstanding principal amount of the
Advances (with a corresponding permanent reduction in the Maximum Revolver
Amount), until paid in full, and (B) if an Application Event shall have occurred
and be continuing, be applied in the manner set forth in Section 2.4(b)(ii).
Each such prepayment of the Term Loan shall be applied against the remaining
installments of principal of the Term Loan on a pro rata basis (for the
avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment).

(iii) Each prepayment pursuant to 2.4(e)(iv), 2.4(e)(v), or 2.4(e)(vi) above
shall (A) so long as no Application Event shall have occurred and be continuing,
be applied, without penalty or premium, first, to the outstanding principal
amount of the Term Loan until paid in full, and second, to the outstanding
principal amount of the Advances, until paid in full, and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(ii). Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal of the Term Loan on a pro rata
basis (for the avoidance of doubt, any amount that is due and payable on the
Maturity Date shall constitute an installment).

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrower to the Lender Group pursuant to Section 2.1 or Section 2.11 is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrower shall immediately pay to Agent, in cash,
the amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in Section 2.4(b).
Borrower promises to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars in full on the Maturity Date or, if earlier, on
the date on which the Obligations are declared due and payable pursuant to the
terms of this Agreement.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(e)) which shall accrue at
a per annum rate equal to 6.00% times the Daily Balance of the undrawn amount of
all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders (written notice of such
election to be given by Agent to Borrower as promptly as practicable),

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

 

- 11 -



--------------------------------------------------------------------------------

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except as provided to the contrary in the Fee Letter or
Section 2.12(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each
January, April, July, and October at any time that Obligations or Commitments
are outstanding. Borrower hereby authorizes Agent, from time to time without
prior notice to Borrower, to charge all accrued and unpaid interest and fees
(when due and payable), all Lender Group Expenses (as and when incurred), all
charges, commissions, fees, and costs provided for in Section 2.11(e) (as and
when accrued or incurred), all fees and costs provided for in Section 2.10 (as
and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including any amounts due and payable to the
Bank Product Providers in respect of Bank Products) to the Loan Account, which
amounts thereafter shall constitute Advances hereunder and shall accrue interest
at the rate then applicable to Advances that are Base Rate Loans. Any interest
not paid when due shall be compounded by being charged to the Loan Account and
shall thereafter constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances that are Base Rate Loans.

(e) Computation. All interest and fees chargeable under the Loan Documents
(other than interest with respect to Base Rate Loans) shall be computed on the
basis of a 360 day year, in each case, for the actual number of days elapsed in
the period during which the interest or fees accrue. Interest with respect to
Base Rate Loans shall be computed on the basis of a 365/366 day year for the
actual number of days elapsed in the period during which the interest accrues.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. The Lender Group and all
other parties to the Loan Documents intend to contract in strict compliance with
applicable usury law from time to time in effect. In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, or interest in excess of the Maximum
Interest. No Loan Party, endorser, or other Person hereafter becoming liable for
payment of any Obligation shall ever be liable to pay interest thereon in excess
of the Maximum Interest, and the provisions of this section shall control over
all other provisions of the Loan Documents which may be in conflict or apparent
conflict herewith. If (i) the maturity of any Obligation is accelerated for any
reason, (ii) any Obligation is prepaid and as a result any amounts held to
constitute interest are determined to be in excess of the Maximum Interest, or
(iii) any Lender or any other holder of any or all of the Obligations shall
otherwise collect moneys that are determined to constitute interest which would
otherwise increase the interest and other amounts deemed interest on any or all
of the Obligations to an amount in excess of the Maximum Interest, then all sums
determined to constitute interest in excess of the Maximum Interest shall,
without penalty, be promptly applied to reduce the then outstanding principal of
the related Obligations or, at such Lender’s or holder’s option, promptly
returned to Borrower upon such determination. In determining whether or not the
interest paid or payable, under any specific circumstance, exceeds the Maximum
Interest, the Lender Group and Loan Parties shall to the greatest extent
permitted under applicable law, (x) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (y) exclude the voluntary
prepayments and the effects thereof, and (z) amortize, prorate, allocate, and
spread the total amount of interest throughout the entire contemplated term of
the instruments evidencing Obligations in accordance with the amounts
outstanding from time to time thereunder and the Maximum Interest in order to
lawfully charge the Maximum Interest. If at any time mandatory provisions of law
provide for the application of an interest ceiling under Chapter 303 of the
Texas Finance Code (the “Texas Finance Code”) as amended, at such time, the
ceiling shall be the “weekly ceiling” as defined in the Texas Finance Code;
provided that if any applicable law permits greater interest, the law permitting
the greatest interest shall

 

- 12 -



--------------------------------------------------------------------------------

apply. To the extent that the interest rate or rates otherwise payable under
this Agreement plus any other amounts paid under this Agreement or any other
Loan Document are limited under applicable law, each Lender agrees to limit the
interest to which it is otherwise entitled to the Maximum Interest. Such
limitation for each Lender for any period shall be in an amount equal to such
Lender’s Pro Rata Share multiplied by the difference between the applicable
interest rate under this Agreement and the Maximum Interest. For purposes of
this calculation at any date of determination, any fees or charges included in
the calculation of interest not directly related to a particular type of
Obligation shall be allocated ratably to each Lender based upon the outstanding
Obligations of each Lender compared to all Obligations. As provided in
Section 12(a), this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. The foregoing provisions are included
solely out of an abundance of caution and shall not be construed to mean that
any of the above referenced provisions of Texas law are in any way applicable to
this Agreement, the other Loan Documents, or the Obligations.

2.7 Crediting Payments.

(a) The receipt of any payment item by Agent shall not be considered a payment
on account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account or unless and until such payment item
is honored when presented for payment. Should any payment item not be honored
when presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. (California time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

(b) Intentionally Omitted.

2.8 Designated Account. Agent is authorized to make the Advances and the Term
Loan, and Issuing Lender is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
believed by Agent in good faith to be an Authorized Person or, without
instructions, if pursuant to Section 2.6(d). Borrower agrees to establish and
maintain the Designated Account with the Designated Account Bank for the purpose
of receiving the proceeds of the Advances requested by Borrower and made by
Agent or the Lenders hereunder. Unless otherwise agreed by Agent and Borrower,
any Advance, Protective Advance, or Swing Loan requested by Borrower and made by
Agent or the Lenders hereunder shall be made to the Designated Account.

2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrower (the “Loan Account”) on which
Borrower will be charged with the Term Loan, all Advances (including Protective
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrower or for Borrower’s account, the Letters of Credit issued by Issuing
Lender for Borrower’s account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Agent from Borrower or for Borrower’s account. Agent shall render
statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrower and the Lender Group unless, within 30 days
after receipt thereof by Borrower, Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

 

- 13 -



--------------------------------------------------------------------------------

2.10 Fees. Borrower shall pay to Agent,

(a) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.

(b) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each January, April, July and October from and after the Closing
Date up to the day immediately prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to 0.50% per annum times the result of
(i) the Maximum Revolver Amount, less (ii) the average Daily Balance of the
Revolver Usage during the quarter (or portion thereof) ended immediately prior
to such date.

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrower (each, an “L/C”)
or to purchase participations or execute indemnities, guarantees, or
reimbursement obligations (each such undertaking, an “L/C Undertaking”) with
respect to letters of credit issued by an Underlying Issuer (as of the Closing
Date, the prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrower. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be made in
writing by an Authorized Person and delivered to the Issuing Lender and Agent
via hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the expiration date of such Letter of Credit,
(iv) the name and address of the beneficiary thereof (or the beneficiary of the
Underlying Letter of Credit, as applicable), and (v) such other information
(including, in the case of an amendment, renewal, or extension, identification
of the outstanding Letter of Credit to be so amended, renewed, or extended) as
shall be necessary to prepare, amend, renew, or extend such Letter of Credit.
Anything contained herein to the contrary notwithstanding, the Issuing Lender
may, but shall not be obligated to issue a Letter of Credit that supports the
obligations of a Loan Party or its Subsidiaries in respect of a lease of real
property. If requested by the Issuing Lender, Borrower also shall be an
applicant under the application with respect to any Underlying Letter of Credit
that is to be the subject of an L/C Undertaking. The Issuing Lender shall have
no obligation to issue a Letter of Credit if any of the following would result
after giving effect to the issuance of such requested Letter of Credit:

(i) the Letter of Credit Usage would exceed $25,000,000, or

(ii) the Letter of Credit Usage would exceed the result of (y) the Maximum
Revolver Amount less (z) the sum of (1) the outstanding amount of Advances and
(2) the 9.5% Notes Reserve at such time.

Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance reasonably
acceptable to the Issuing Lender, including the requirement that the amounts
payable thereunder must be payable in Dollars. If Issuing Lender is obligated to
advance funds under a Letter of Credit, Borrower shall reimburse such L/C
Disbursement to Issuing Lender by paying to Agent an amount equal to such L/C
Disbursement not later than 11:00 a.m., California time, on the date that such
L/C Disbursement is made, if Borrower shall have received written or telephonic
notice of such L/C Disbursement prior to 10:00 a.m., California time, on such
date, or, if such notice has not been received by Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on the Business Day
that Borrower receives such notice, if such notice is received prior to 10:00
a.m., California time, on the date of receipt, and, in the absence of such
reimbursement, the L/C Disbursement immediately and automatically shall be
deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans. To the extent an L/C
Disbursement is deemed to be an Advance hereunder, Borrower’s obligation to
reimburse

 

- 14 -



--------------------------------------------------------------------------------

such L/C Disbursement shall be discharged and replaced by the resulting Advance.
Promptly following receipt by Agent of any payment from Borrower pursuant to
this paragraph, Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.11(b) to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear.

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.11(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrower had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Lender with a Revolver Commitment acknowledges and agrees that its obligation to
deliver to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share of each L/C Disbursement made by the Issuing Lender
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
in respect of such Letter of Credit as provided in this Section, such Lender
shall be deemed to be a Defaulting Lender and Agent (for the account of the
Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless from any loss, cost, expense, or liability, and reasonable attorneys
fees incurred by the Lender Group arising out of or in connection with any
Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the bad faith, gross negligence, or willful misconduct of
the Issuing Lender or any other member of the Lender Group. Borrower agrees to
be bound by the Underlying Issuer’s regulations and interpretations of any
Underlying Letter of Credit or by Issuing Lender’s interpretations of any L/C
issued by Issuing Lender to or for Borrower’s account, even though this
interpretation may be different from Borrower’s own, and Borrower understands
and agrees that the Lender Group shall not be liable for any error, negligence,
or mistake, whether of omission or commission, in following Borrower’s
instructions or those contained in the Letter of Credit or any modifications,
amendments, or supplements thereto. Borrower understands that the L/C
Undertakings may require Issuing Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by Borrower against such
Underlying Issuer. Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless with respect to any loss, cost, expense (including
reasonable attorneys fees), or liability incurred by the Lender Group under any
L/C Undertaking as a result of the Lender Group’s indemnification of any
Underlying Issuer; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the bad faith, gross negligence, or willful misconduct of
the Issuing Lender or any other member of the Lender Group. Borrower hereby
acknowledges and agrees that neither the Lender Group nor the Issuing Lender
shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit.

 

- 15 -



--------------------------------------------------------------------------------

(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

(e) Any and all issuance charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and shall be reimbursable immediately by
Borrower to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by Borrower that, as of the Closing Date, the issuance charge imposed
by the prospective Underlying Issuer is .375% per annum times the undrawn amount
of each Underlying Letter of Credit, that such issuance charge may be changed
from time to time, and that the Underlying Issuer also imposes a schedule of
charges for amendments, extensions, drawings, and renewals. Agent agrees to
provide Borrower with prompt written notice of any changes in such charges.

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Underlying
Issuer or the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower by delivery of the certificate referenced in the immediately
following sentence, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Lender Group
for such additional cost or reduced receipt, together with interest on such
amount from the date of such demand until payment in full thereof at the rate
then applicable to Base Rate Loans hereunder; provided that Borrower shall not
be required to compensate a Lender pursuant to this Section for any such amounts
incurred more than 90 days prior to the date that such Lender first demands
payment from Borrower of such amounts; provided further that if an event or
circumstance giving rise to such amounts is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section,
as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

2.12 LIBOR Option.

(a) Interest and Interest Payment Dates. Borrower shall have the option (the
“LIBOR Option”) to have interest on all or a portion of the Advances or the Term
Loan be charged (whether at the time when made (unless otherwise provided
herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon
continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest
based upon the LIBOR Rate in lieu of having interest charged at the rate based
upon the Base Rate. Interest on LIBOR Rate Loans shall be payable on the
earliest of (i) the last day of the Interest Period applicable thereto;
provided, however, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3 month intervals after the commencement of the applicable

 

- 16 -



--------------------------------------------------------------------------------

Interest Period and on the last day of such Interest Period), (ii) the date on
which all or any portion of the Obligations are accelerated pursuant to the
terms hereof, or (iii) the date on which this Agreement is terminated pursuant
to the terms hereof. On the last day of each applicable Interest Period, unless
Borrower properly has exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans of the same type
hereunder. At any time that an Event of Default has occurred and is continuing,
Borrower no longer shall have the option to request that Advances or the Term
Loan bear interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances or the Term Loan and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (California time) on the same day). Promptly upon
its receipt of each such LIBOR Notice, Agent shall provide a copy thereof to
each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail the calculation of any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrower shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate. If a
payment of a LIBOR Rate Loan on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, Agent may, in its sole
discretion at the request of Borrower, hold the amount of such payment as cash
collateral in support of the Obligations until the last day of such Interest
Period and apply such amounts to the payment of the applicable LIBOR Rate Loan
on such last day, it being agreed that Agent has no obligation to so defer the
application of payments to any LIBOR Rate Loan and that, in the event that Agent
does not defer such application, Borrower shall be obligated to pay any
resulting Funding Losses. No Agent or Lender shall be entitled to recover under
this Section losses, costs, or expenses incurred by such Agent or Lender as a
result of the bad faith, gross negligence, or willful misconduct of such Agent
or Lender.

(iii) Borrower shall have not more than 8 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000 and integral multiples of $500,000 in excess thereof.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrower’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii) above.

 

- 17 -



--------------------------------------------------------------------------------

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give Borrower and Agent prompt written notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrower may, by notice to such affected Lender (y) require such Lender to
furnish to Borrower a statement setting forth the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (z) repay
the LIBOR Rate Loans with respect to which such adjustment is made (together
with any amounts due under Section 2.12(b)(ii)). Such statement shall be in
reasonable detail and shall certify that the claim for additional amounts
referred to therein is generally consistent with such Lender’s treatment of
similarly situated customers of such Lender whose transactions with such Lender
are similarly affected by the change in circumstances giving rise to such
payment. In no event will any such Lender be required to disclose any
confidential or proprietary information in connection with such statement.

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
written notice of such changed circumstances to Agent and Borrower and Agent
promptly shall transmit the notice to each other Lender and (y) in the case of
any LIBOR Rate Loans of such Lender that are outstanding, the date specified in
such Lender’s notice shall be deemed to be the last day of the Interest Period
of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13 Capital Requirements. If, after the date hereof, any Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrower and Agent thereof. Following receipt of such notice,
Borrower agrees to pay such Lender the amount of such reduction of return of
capital as and when such reduction is determined, payable within 30 days after
presentation by such Lender of a statement in the amount and setting forth in
reasonable detail such Lender’s calculation thereof and the assumptions upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount,

 

- 18 -



--------------------------------------------------------------------------------

such Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
90 days prior to the date that such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of such Lender’s
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder, is
subject to the fulfillment or waiver, to the satisfaction of Agent and each of
the Co-Syndication Agents of each of the conditions precedent set forth on
Schedule 3.1 (the making of such initial extension of credit by a Lender being
conclusively deemed to be its satisfaction or waiver of the conditions precedent
).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties of Borrower or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3 Term. This Agreement shall continue in full force and effect for a term
ending on May 13, 2011 (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately upon the occurrence
and during the continuation of an Event of Default in accordance with
Section 9.1.

3.4 Effect of Termination. On the date of termination of this Agreement, all
monetary Obligations (including contingent reimbursement obligations of Borrower
with respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including the requirement that Borrower provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization). No termination of
this Agreement, however, shall relieve or discharge the Loan Parties of their
duties, Obligations, or covenants hereunder or under any other Loan Document and
the Agent’s Liens in the Collateral shall remain in effect until all Obligations
have been paid in full and the Lender Group’s obligations to provide additional
credit hereunder have been terminated. When this Agreement has been terminated
and all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, the Agent’s Liens and all
notices of security interests and liens previously filed by Agent with respect
to the Obligations.

3.5 Early Termination by Borrower. Borrower has the option, at any time upon
3 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by

 

- 19 -



--------------------------------------------------------------------------------

paying to Agent the Obligations (including (a) providing Letter of Credit
Collateralization with respect to the then existing Letter of Credit Usage, and
(b) providing Bank Product Collateralization with respect to the then existing
Bank Products), in full.

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date hereof, and shall be true, correct, and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the Closing Date and at and
as of the date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and, other than Landry’s
Seafood House – Biloxi, Inc., in good standing under the laws of the
jurisdiction of its organization, (ii) is qualified to do business in any state
where the failure to be so qualified reasonably could be expected to result in a
Material Adverse Change, and (iii) has all requisite organizational power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

(b) Set forth on Schedule 4.1(b) is a complete and accurate description of the
authorized Capital Stock of Borrower, by class, and, as of the Closing Date, a
description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 4.1(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
Capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Capital Stock or any security convertible into or
exchangeable for any of its Capital Stock.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes permitted to be made under Section 5.11), is a complete
and accurate list of the Loan Parties’ direct and indirect Restricted
Subsidiaries, showing: (i) the number of shares of each class of common and
Preferred Stock authorized for each of such Restricted Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower. All of the outstanding Capital Stock
of each such Restricted Subsidiary has been validly issued and is fully paid and
non-assessable.

(d) Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Borrower’s Restricted Subsidiaries’
Capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Except as set forth on Schedule
4.1(c), neither Borrower nor any of its Restricted Subsidiaries is subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of Borrower’s Restricted Subsidiaries’ Capital Stock or any
security convertible into or exchangeable for any such Capital Stock.

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary organizational action on the part of such Loan Party.

 

- 20 -



--------------------------------------------------------------------------------

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any provision of federal, state, or local law or regulation
applicable to such Loan Party, the Governing Documents of such Loan Party, or
any order, judgment, or decree of any court or other Governmental Authority
binding on such Loan Party except to the extent that any such violation could
not individually or in the aggregate reasonably be expected to have a Material
Adverse Change, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
such Loan Party except to the extent that any such conflict, breach or default
could not individually or in the aggregate reasonably be expected to have a
Material Adverse Change, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any assets of such Loan Party, other
than Permitted Liens, or (iv) require any approval of such Loan Party’s
interestholders or any approval or consent of any Person under any Material
Contract of such Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

(c) As to each Loan Party, at the time of initial incurrence thereof, the
incurrence of each Advance, the issuance or renewal of each Letter of Credit,
and the incurrence of the Term Loan does not conflict with, result in a breach
of, or constitute a default under any Senior Secured Notes Document.

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than (a) consents
or approvals that have been obtained and that are still in force and effect,
(b) filings required to be made with the SEC, (c) filings and recordings with
respect to the Collateral required to be made, or otherwise delivered to the
Agent for filing or recordation, as of the Closing Date in accordance with the
Loan Documents, (d) prior to the date that they are required to be made pursuant
to the terms of the Loan Documents, other filings, recordings or other actions
necessary to perfect Liens granted to Agent in Collateral, and (e) with respect
to the Gaming Pledge Agreement only, the consent of the Nevada Gaming
Commission.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) The Agent’s Liens are validly created, perfected (other than (i) in respect
of equipment subject to certificate of title laws, (ii) any Deposit Accounts and
Securities Accounts not required to be subject to a Control Agreement pursuant
to the terms of the Loan Documents, and (iii) prior to the date they are
required to be made, or otherwise delivered to the Agent for filing or
recordation, pursuant to the terms of the Loan Documents, other filings,
recordings or other actions necessary to perfect Liens granted to Agent and
subject only to the filing of financing statements, the recordation of the
Mortgages, and possession of any Collateral as to which the Code requires
possession in order to be perfected), and first priority Liens, subject only to
Permitted Liens.

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Restricted Subsidiaries has (i) good and marketable title to (in the case of fee
interests in Real Property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good and valid
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted by the Loan Documents. All of such
assets are free and clear of Liens except for Permitted Liens.

 

- 21 -



--------------------------------------------------------------------------------

4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Restricted
Subsidiaries is set forth on Schedule 4.6(a) (as such Schedule may be updated
from time to time to reflect changes permitted to be made under Section 6.5).

(b) The chief executive office of each Loan Party and each of its Restricted
Subsidiaries is located at the address indicated on Schedule 4.6(b) (as such
Schedule may be updated from time to time to reflect changes permitted to be
made under Section 6.5).

(c) Each Loan Party’s and each of its Restricted Subsidiaries’ tax
identification numbers and organizational identification numbers, if any, are
identified on Schedule 4.6(c) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).

(d) As of the Closing Date, no Loan Party and no Restricted Subsidiary of a Loan
Party holds any commercial tort claims that exceed $5,000,000 in amount, except
as set forth on Schedule 4.6(d).

4.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the best
knowledge of Borrower, threatened in writing against Borrower or any of its
Restricted Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change.

(b) Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings that, as of the Closing Date, is
pending or, to the best knowledge of Borrower, threatened in writing against
Borrower or any of its Restricted Subsidiaries and that involves a reasonable
likelihood of liability of Borrower or one of its Restricted Subsidiaries of
$5,000,000 or more, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) Borrower’s reasonable estimate of the maximum amount of the
liability of Loan Parties and their Subsidiaries in connection with such
actions, suits, or proceedings, (iv) the status, as of the Closing Date, with
respect to such actions, suits, or proceedings, and (v) whether any liability of
the Loan Parties’ and their Subsidiaries in connection with such actions, suits,
or proceedings is covered, or claimed to be covered, by insurance.

4.8 Compliance with Laws. Neither Borrower nor any of its Restricted
Subsidiaries (a) is in violation of any applicable laws, rules, regulations,
executive orders, or codes (including Environmental Laws) that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Change, or (b) is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Change and
except in such instances in which such laws, rules, regulations, executive
orders, codes (including Environmental Laws), judgments, writs, injunctions, or
decrees are being contested in good faith by appropriate proceedings diligently
pursued.

4.9 Material Adverse Change. All financial statements relating to Borrower and
its Restricted Subsidiaries that have been delivered by Borrower to Agent have
been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, Borrower and its
Restricted Subsidiaries’ consolidated financial condition as of the date thereof
and results of operations for the period then ended. Since December 31, 2007,
except for the effects of Hurricane Ike, no event, circumstance, or change has
occurred that has or could reasonably be expected to result in a Material
Adverse Change with respect to the Loan Parties and their Restricted
Subsidiaries.

 

- 22 -



--------------------------------------------------------------------------------

4.10 Fraudulent Transfer. Immediately following the making of the Term Loan and
the initial Advances and Letters of Credit hereunder and the issuance of the
Senior Secured Notes, and after giving effect to the proceeds thereof,

(a) Each of Borrower and its Restricted Subsidiaries is Solvent.

(b) No transfer of property is being made by Borrower or any Restricted
Subsidiary and no obligation is being incurred by Borrower or any Restricted
Subsidiary in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of such Loan Party.

4.11 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Borrower’s actual knowledge, none of Borrower’s or its Restricted Subsidiaries’
properties or assets has ever been used by Borrower or its Restricted
Subsidiaries or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to Borrower’s actual knowledge, none of Borrower’s or its
Restricted Subsidiaries’ properties or assets has ever been designated or
identified in any manner pursuant to any environmental protection statute as a
Hazardous Materials disposal site, (c) neither Borrower nor its Restricted
Subsidiaries has received notice that a Lien (other than a Permitted Lien)
arising under any Environmental Law has attached to any revenues or to any Real
Property owned or operated by Borrower or its Restricted Subsidiaries, and
(d) neither Borrower nor its Restricted Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

4.13 Intellectual Property. Each of Borrower and its Restricted Subsidiaries
own, or hold licenses in, all trademarks, trade names, copyrights, patents, and
licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 4.13 (as updated from time to time)
is a true, correct, and complete listing of all material trademarks, trade
names, copyrights, and patents as to which Borrower or one of its Restricted
Subsidiaries is the owner or is an exclusive licensee; provided, however, that
Borrower may amend Schedule 4.13 to add additional intellectual property so long
as such amendment occurs by written notice to Agent not less than 45 days after
the date on which Borrower or its Restricted Subsidiary acquires any such
property after the Closing Date, and with Agent’s consent, which consent shall
not be unreasonably withheld, conditioned or delayed, to remove intellectual
property that is no longer useful to the conduct of business as then conducted
by Borrower or any of its Restricted Subsidiaries.

4.14 Leases. Each of Borrower and its Restricted Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by Borrower or its Restricted Subsidiaries, as applicable, exists under
any of them, individually or in the aggregate, that could reasonably be expected
to result in a Material Adverse Change.

4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of Borrower’s and its Restricted Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

 

- 23 -



--------------------------------------------------------------------------------

4.16 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of Borrower or its Restricted Subsidiaries in writing to Agent
or any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents, but excluding Projections) for purposes of or in
connection with this Agreement, the other Loan Documents, or any transaction
contemplated herein or therein is, and all other such written factual
information (taken as a whole) hereafter furnished by or on behalf of Borrower
or its Restricted Subsidiaries in writing to Agent or any Lender (other than
Projections) will be, true and accurate, in all material respects, on the date
as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On the Closing Date,
the Closing Date Projections represent, and as of the date on which any other
Projections are delivered to Agent, such additional Projections represent
Borrower’s good faith estimate of Borrower’s and its Restricted Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Borrower to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to uncertainties
and contingencies, many of which are beyond the control of Borrower and its
Restricted Subsidiaries, the actual results during the period or periods covered
by such Projections may differ significantly from the projected results, and no
assurances can be given that such projections or forecasts will be realized).

4.17 Material Contracts. Set forth on Schedule 4.17 (as updated from time to
time) is a reasonably detailed list of the Material Contracts of Borrower and
its Restricted Subsidiaries; provided, however, that Borrower may amend
Schedule 4.17 to add additional Material Contracts so long as such amendment
occurs by written notice to Agent at the time that Borrower provides its
quarterly financial statements pursuant to Section 5.1. Except for matters
which, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Change, each Material Contract (other than those
that have expired at the end of their normal terms) (a) is in full force and
effect and is binding upon and enforceable against the Borrower or its
Restricted Subsidiary, as applicable, and, to the best of Borrower’s knowledge,
each other Person that is a party thereto in accordance with its terms, (b) has
not been otherwise amended or modified (other than amendments or modifications
permitted by Section 6.7(b)), and (c) is not in default due to the action or
inaction of Borrower or its Restricted Subsidiary.

4.18 Patriot Act. To the extent applicable, each of Borrower and its Restricted
Subsidiaries is in compliance with the (a) Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the Untied States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness for borrowed money of Borrower and each of Borrower’s Restricted
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding after the Closing Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness as of the Closing Date.

4.20 Payment of Taxes. Except as otherwise permitted under Section 5.5, all tax
returns and reports of Borrower and its Restricted Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Borrower and its Restricted Subsidiaries and upon their respective
assets, income, businesses and franchises that are due and payable have been
paid when due and payable. Borrower and each of its Restricted Subsidiaries have
made adequate provision in accordance with GAAP for all taxes not yet due and
payable. Borrower knows of no proposed tax assessment against a Loan Party or
any of its Restricted Subsidiaries that

 

- 24 -



--------------------------------------------------------------------------------

is not being actively contested by such Loan Party or such Restricted Subsidiary
diligently, in good faith, and by appropriate proceedings; provided such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.21 Margin Stock. Neither Borrower nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the loans made to Borrower will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

4.22 Governmental Regulation. Neither Borrower nor any of its Restricted
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Borrower nor any of its Restricted Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

4.23 OFAC. Neither Borrower nor any of its Restricted Subsidiaries is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC. Neither Borrower nor any of its Restricted
Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has more
than 10% of its assets located in Sanctioned Entities, or (c) derives more than
10% of its revenues from investments in, or transactions with Sanctioned Persons
or Sanctioned Entities. The proceeds of any Advance or of the Term Loan will not
be used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.24 [Intentionally Omitted].

4.25 Other Documents.

(a) Borrower has delivered to Agent a complete and correct copy of the Senior
Secured Notes Documents, including all schedules and exhibits thereto. The
execution, delivery and performance of each of the Senior Secured Notes
Documents has been duly authorized by all necessary action on the part of
Borrower. Each Senior Secured Notes Document is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, in each case, except (i) as may be limited by equitable principles or
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting generally the enforcement of creditors’ rights and
(ii) the availability of the remedy of specific performance or injunctive or
other equitable relief is subject to the discretion of the court before which
any proceeding therefor may be brought. Borrower is not in default in any
material respect in the performance or compliance with any provisions thereof.
All representations and warranties made by Borrower in the Senior Secured Notes
Documents and in the certificates delivered in connection therewith are true and
correct in all material respects as of the date when such representations and
warranties were made (except to the extent such representations and warranties
relate to an earlier date). To Borrower’s knowledge, no other party’s
representations or warranties in the Senior Secured Notes Documents contain any
untrue statement of a material fact or omit any material fact necessary to make
the statements therein not misleading, in any case that could reasonably be
expected to result in a Material Adverse Change.

 

5. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Loan Parties shall and shall cause
each of their Restricted Subsidiaries to comply with each of the following:

5.1 Financial Statements, Reports, Certificates. Deliver to Agent each of the
financial statements, reports, and other items set forth on Schedule 5.1 at the
times specified therein. In addition, Borrower agrees that no Restricted
Subsidiary of Borrower will have a fiscal year different from that of Borrower.
In addition, Borrower agrees to maintain a system of accounting that enables
Borrower to produce financial statements respecting it and each of its
Restricted Subsidiaries in accordance with GAAP.

 

- 25 -



--------------------------------------------------------------------------------

5.2 Collateral Reporting. Provide Agent with each of the reports set forth on
Schedule 5.2 at the times specified therein.

5.3 Existence. Except as otherwise permitted under the Loan Documents, at all
times preserve and keep in full force and effect its existence (including being
in good standing in its jurisdiction of organization) and, except to the extent
that the loss of any such rights, franchises, licenses, or permits could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Change.

5.4 Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted, and comply with the material provisions of all material
leases to which it is a party as lessee, so as to prevent the loss or forfeiture
thereof, unless such provisions are the subject of a Permitted Protest.

5.5 Taxes. Cause all assessments and taxes imposed, levied, or assessed against
Borrower or its Restricted Subsidiaries, or any of their respective assets or in
respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Borrower will cause each of its Restricted Subsidiaries to
make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws (exclusive of an aggregate amount of
up to $1,000,000 at any one time), including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Agent with proof reasonably satisfactory to Agent
indicating that Borrower and its Restricted Subsidiaries have made such payments
or deposits.

5.6 Insurance. At Borrower’s expense, maintain insurance with reputable
insurance companies covering such risks and in such amounts as is consistent
with past practices of Borrower and its Restricted Subsidiaries. All property
insurance policies covering the Collateral are to be made payable to Agent for
the benefit of Agent and the Lenders, as their interests may appear, in case of
loss, pursuant to a standard loss payable endorsement with a standard non
contributory “lender” or “secured party” clause and are to contain such other
provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies.
All certificates of insurance are to be delivered to Agent, with the loss
payable and additional insured endorsement in favor of Agent and shall provide
for not less than 30 days (10 days in the case of non-payment) prior written
notice to Agent of the exercise of any right of cancellation; provided, however,
that so long as no Event of Default has occurred and is continuing, Agent agrees
to either (a) endorse and deliver to Borrower any payment item that Agent
receives on account of casualty insurance or business interruption insurance, or
(b) in those instances governed by Section 2.4(e)(ii)(C), endorse and deposit
any such payment item to the applicable cash collateral Deposit Account . If
Borrower fails to maintain such insurance, Agent may arrange for such insurance,
but at Borrower’s expense. Borrower shall give Agent prompt notice of any loss
exceeding $10,000,000 covered by its casualty insurance or business interruption
insurance. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any insurance
policies, to receive, receipt and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

5.7 Inspection. Permit Agent and each of its duly authorized representatives or
agents to visit any of its properties and audit, appraise or inspect any of its
assets or books and records, to perform business

 

- 26 -



--------------------------------------------------------------------------------

valuations of the Borrower and its Subsidiaries, to examine and make copies of
its books and records, and to discuss its affairs, finances, and accounts with,
and to be advised as to the same by, its officers and employees all during
normal business hours and at such intervals as Agent may reasonably designate
and, so long as no Default under Sections 8.1 or 8.4 exists or any Event of
Default exists, with reasonable prior notice to Borrower.

5.8 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the failure to comply with which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Change.

5.9 Environmental.

(a) Except as could not reasonably be expected to have a Material Adverse
Change, keep any property either owned or operated by Borrower or its Restricted
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) except as could not reasonably be expected to have a Material Adverse
Change, comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) promptly notify Agent of any release of a Hazardous Material in any
reportable quantity from or onto property owned or operated by Borrower or its
Restricted Subsidiaries and, except as could not reasonably be expected to have
a Material Adverse Change, take any Remedial Actions required to abate said
release or otherwise to come into compliance with applicable Environmental Law,
and

(d) promptly, but in any event within 10 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Restricted Subsidiaries, (ii) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against Borrower or its Restricted Subsidiaries, and (iii) notice of a
violation, citation, or other administrative order which could reasonably be
expected to result in a Material Adverse Change.

5.10 Disclosure Updates. Promptly and in no event later than 10 Business Days
after obtaining knowledge thereof, (a) notify Agent if any written information,
exhibit, or report furnished to the Lender Group pursuant to the Loan Documents
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and
(b) correct any defect or error that may be described therein or in any Loan
Document or the execution, acknowledgment, filing or recording thereof. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

5.11 Formation of Subsidiaries; Designation of Additional Restricted
Subsidiaries. At the time that any Loan Party forms any direct or indirect
Subsidiary (other than any Unrestricted Subsidiary), acquires any direct or
indirect Subsidiary (other than any Unrestricted Subsidiary), or designates an
Unrestricted Subsidiary as a Restricted Subsidiary, in each case, after the
Closing Date, such Loan Party shall (a) within 30 days of such formation or
acquisition or designation cause any such Subsidiary to provide to Agent a
joinder to the Guaranty and the Security Agreement, together with such other
security documents (including mortgages with respect to any Real Property owned
in fee with a Fair Market Value in excess of $1,000,000 for an individual
property of such Subsidiary), as well as appropriate financing statements (and
with respect to all property subject to a mortgage, fixture filings), all in
form and substance reasonably

 

- 27 -



--------------------------------------------------------------------------------

satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired or designated Subsidiary); provided that the Guaranty, the
Security Agreement, and such other security documents shall not be required to
be provided to Agent with respect to any newly formed or acquired Subsidiary of
Borrower that is a CFC if providing such documents would result in material
adverse tax consequences, (b) within 30 days of such designation, formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent a pledge agreement and appropriate certificates and powers or
financing statements, hypothecating all of the direct or beneficial ownership
interest in such Subsidiary reasonably satisfactory to Agent; provided that only
65% of the total outstanding Voting Stock of any first tier Subsidiary of a Loan
Party that is a CFC and none of the total outstanding Voting Stock of any other
Subsidiary of such CFC shall be required to be pledged if hypothecating a
greater amount would result in material adverse tax consequences, and (c) within
30 days of such designation, formation or acquisition (or such later date as
permitted by Agent in its sole discretion) provide to Agent all other
documentation, including, if requested by Agent, one or more opinions of counsel
reasonably satisfactory to Agent, which in its opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance or other documentation with
respect to all Real Property owned in fee with a Fair Market Value in excess of
$5,000,000 for an individual property and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
be a Loan Document.

5.12 Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(collectively, the “Additional Documents”) that Agent may reasonably request in
form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect the Agent’s Liens in substantially all
of the assets of Borrower and its Restricted Subsidiaries (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any Real Property acquired by
Borrower or its Restricted Subsidiaries after the Closing Date and owned in fee,
and in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents); provided that the foregoing shall not apply to
(i) any Unrestricted Subsidiary or (ii) any Subsidiary of a Loan Party that is a
CFC if providing such documents would result in material adverse tax
consequences. To the maximum extent permitted by applicable law, after the
occurrence and during the continuation of an Event of Default, Borrower
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s or its Restricted Subsidiary’s name, as applicable, and authorizes Agent
to file such executed Additional Documents in any appropriate filing office. In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as Agent may reasonably request from time to time to ensure that
the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of the Loan Parties including all of the
outstanding Capital Stock of Borrower’s Restricted Subsidiaries (subject to
limitations contained in the Loan Documents with respect to CFCs).

5.13 Lender Meetings. Within 90 days after the close of each fiscal year of
Borrower, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of Borrower, by conference call) with all Lenders who choose to
attend such meeting (or conference call), at which meeting (or conference call)
shall be reviewed the financial results of the previous fiscal year and the
financial condition of Borrower and its Restricted Subsidiaries and the
projections presented for the current fiscal year of Borrower.

5.14 Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant hereto, provide Agent with copies of (a) each Material
Contract entered into since the delivery of the previous Compliance Certificate,
and (b) each material amendment or modification of any Material Contract entered
into since the delivery of the previous Compliance Certificate.

 

- 28 -



--------------------------------------------------------------------------------

5.15 Maintenance of Ratings. Borrower will use commercially reasonable efforts
to cause the credit ratings for the credit facilities hereunder issued by S&P
and Moody’s and Borrower’s private corporate credit ratings issued by S&P and
Moody’s to be maintained (but not to obtain or maintain a specific rating).

 

6. NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, the Loan Parties will not and will not
permit any of their Restricted Subsidiaries to do any of the following:

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness. The foregoing to the contrary
notwithstanding, Borrower will not incur, and will not permit any Restricted
Subsidiary to incur, any Indebtedness (including Permitted Indebtedness) that is
contractually subordinated in right of payment to any other Indebtedness of
Borrower or such Restricted Subsidiary unless such Indebtedness is also
contractually subordinated in right of payment to the Obligations and the
applicable Guarantees on substantially identical terms; provided, however, that
no Indebtedness will be deemed to be contractually subordinated in right of
payment to any other Indebtedness solely by virtue of being unsecured or by
virtue of being secured on a first or junior Lien basis.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens. Borrower shall not create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to, or otherwise pledge, any of the
Capital Stock issued by Landry’s Gaming, Inc., except for (a) Liens in favor of
Agent to secure the Obligations and (b) Liens permitted pursuant to clause
(z) of the definition of Permitted Liens. Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, create, incur, assume, or suffer
to exist, directly or indirectly, any Lien on or with respect to, or otherwise
pledge, any leasehold interest of Borrower or any of its Restricted
Subsidiaries, except for Permitted Liens.

6.3 Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Capital Stock, except for (i) any merger between Loan Parties,
provided that in any merger involving Borrower, Borrower shall be the surviving
entity of any such merger, (ii) any merger between Loan Parties and Restricted
Subsidiaries of Borrower that are not Loan Parties so long as such Loan Party is
the surviving entity of any such merger, and (iii) any merger between
Subsidiaries of Borrower that are not Loan Parties,

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Restricted Subsidiaries of Borrower with nominal assets and nominal liabilities,
(ii) the liquidation or dissolution of a Loan Party (other than Borrower) or any
of its wholly-owned Restricted Subsidiaries so long as all of the assets
(including any interest in any Capital Stock) of such liquidating or dissolving
Loan Party or Restricted Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (iii) the liquidation or dissolution of a
Restricted Subsidiary of Borrower that is not a Loan Party so long as all of the
assets of such liquidating or dissolving Restricted Subsidiary are transferred
to a Restricted Subsidiary of Borrower that is not liquidating or dissolving; or

(c) Suspend or go out of a substantial portion of its or their business, except
as permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

6.4 Disposal of Assets. Other than Permitted Dispositions, Permitted
Investments, or transactions expressly permitted by Sections 6.3 or 6.11,
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) any of Borrower’s or its Restricted Subsidiaries’ assets.

 

- 29 -



--------------------------------------------------------------------------------

6.5 Change Name. Change Borrower’s or any of its Restricted Subsidiaries’ name,
organizational identification number, chief executive office location, state of
organization or organizational identity; provided, however, that Borrower or any
of its Restricted Subsidiaries may change their names, chief executive office
location, or tax or organizational identification number upon at least 5 days
prior written notice to Agent of such change.

6.6 Nature of Business. Make any change in the principal nature of its or their
business as conducted as of the Closing Date or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided that Borrower and its Restricted Subsidiaries may engage in any
business that is reasonably related, ancillary, incidental, or complementary to
its or their business.

6.7 Prepayments and Amendments.

(a) Except in connection with Permitted Refinancing Indebtedness permitted by
Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Restricted Subsidiaries (or agree to do any of
the foregoing), other than (x) the Obligations in accordance with this
Agreement, or (y) Permitted Intercompany Advances, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) the Senior Secured Notes Documents unless such amendment, modification, or
change is not prohibited by the Intercreditor Agreement,

(ii) any Material Contract except to the extent that such amendment,
modification, alteration, increase, or change could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, or

(iii) the Governing Documents of any Loan Party or any of its Restricted
Subsidiaries or of Landry’s Gaming, Inc. (unless expressly permitted by the
terms of this Agreement) if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders.

6.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

6.9 Restricted Junior Payments. Make any Restricted Junior Payment; provided,
however, that, so long as it is permitted by applicable law,

(a) any Restricted Subsidiary of Borrower that is a Guarantor may make
Restricted Junior Payments to Borrower or another Restricted Subsidiary of
Borrower that is a Guarantor;

(b) any Restricted Subsidiary of Borrower that is not a Guarantor may make
Restricted Junior Payments to Borrower or another Restricted Subsidiary of
Borrower;

(c) [intentionally omitted]; and

 

- 30 -



--------------------------------------------------------------------------------

(d) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, the preceding provisions will not prohibit:

(i) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement;

(ii) the making of any Restricted Junior Payment in exchange for, or out of the
net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of Borrower) of, Equity Interests of Borrower (other than Prohibited
Preferred Stock) or from the substantially concurrent contribution of common
equity capital to Borrower;

(iii) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of Borrower or any Restricted Subsidiary of Borrower
that is a Guarantor that is contractually subordinated in right of payment to
the Obligations with the net cash proceeds from a substantially concurrent
incurrence of Permitted Refinancing Indebtedness;

(iv) a Restricted Junior Payment made in cash for the purpose of repurchasing,
redeeming or otherwise acquiring or retiring any Equity Interests of Borrower,
any Restricted Subsidiary of Borrower or any direct or indirect parent of
Borrower held by any current or former officer, director or employee of Borrower
or any of its Restricted Subsidiaries or its direct or indirect parent, as the
case may be, pursuant to any equity subscription agreement, stock option
agreement, shareholders’ agreement or similar agreement; provided that the
aggregate amount of Restricted Junior Payments permitted pursuant to this clause
(iv) may not exceed $750,000 during any 12-month period; provided, however, that
any amount not paid in a 12 month period shall be added to, and available in,
subsequent 12 month periods; and

(v) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options.

6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.11 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(other than (a) an aggregate amount of not more than $400,000 at any one time,
in the case of Borrower and its Restricted Subsidiaries (other than those that
are CFCs), (b) amounts deposited into Deposit Accounts specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for Borrower’s or its Restricted Subsidiaries’ employees, and (c) an
aggregate amount of not more than $100,000 (calculated at current exchange
rates) at any one time, in the case of Restricted Subsidiaries of Borrower that
are CFCs) Borrower and its Restricted Subsidiaries shall not have Permitted
Investments consisting of cash, Cash Equivalents, or amounts credited to Deposit
Accounts or Securities Accounts unless Borrower or its Restricted Subsidiary, as
applicable, and the applicable securities intermediary or bank have entered into
Control Agreements with Agent governing such Permitted Investments in order to
perfect (and further establish) the Agent’s Liens in such Permitted Investments.
Subject to the foregoing proviso, Borrower shall not and shall not permit its
Restricted Subsidiaries to establish or maintain (a) any Deposit Account unless
either (i) Agent shall have received a Control Agreement in respect of such
Deposit Account or (ii) such Deposit Account is subject to irrevocable
instructions satisfactory to Agent requiring all amounts in such Deposit Account
to be forwarded by daily sweep to a Deposit Account that is subject to a Control
Agreement or (b) any Securities Account unless Agent shall have received a
Control Agreement in respect of such Securities Account.

6.12 Transactions with Affiliates. Make any payment to, or sell, lease, transfer
or otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of Borrower or any of its Restricted Subsidiaries
(each, an “Affiliate Transaction”), unless:

(a) the Affiliate Transaction is on terms that are no less favorable to Borrower
or the relevant Restricted Subsidiary than those that would have been obtained
in a comparable transaction by Borrower or such Restricted Subsidiary with an
unaffiliated Person, and

 

- 31 -



--------------------------------------------------------------------------------

(b) Borrower delivers to Agent (i) with respect to any Affiliate Transaction or
series of related Affiliate Transactions involving aggregate consideration in
excess of $2,500,000, a resolution of the Board of Directors set forth in an
officer’s certificate certifying that such Affiliate Transaction complies with
this covenant, and (ii) with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$10,000,000, an opinion as to the fairness to Borrower or such Restricted
Subsidiary of such Affiliate Transaction from a financial point of view issued
by an accounting, appraisal or investment banking firm of national standing.

The following shall not be deemed to be Affiliate Transactions and, therefore,
will not be subject to the provisions of the prior paragraph:

(i) transactions permitted by Section 6.3 or Section 6.9, or any Permitted
Intercompany Advance;

(ii) [intentionally omitted];

(iii) transactions between or among Borrower or its Restricted Subsidiaries;

(iv) payment of reasonable directors’ fees;

(v) any issuance of Equity Interests (other than Prohibited Preferred Stock) of
Borrower to Affiliates of Borrower;

(vi) Restricted Junior Payments and Permitted Investments that do not violate
the provisions of this Agreement; and

(vii) loans or advances to employees (other than Tilman J. Fertitta, Steven L.
Scheinthal, Richard H. Liem, Jeffrey L. Cantell or K. Kelly Roberts) in the
ordinary course of business not to exceed $1,000,000 in the aggregate at any one
time outstanding.

6.13 Limitations on Dividends and Other Payment Restrictions Affecting
Restricted Subsidiaries. Directly or indirectly create or permit to exist or
become effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary of Borrower to: (i) pay dividends or to make any other
distributions on its Capital Stock to Borrower or any of its Restricted
Subsidiaries, or with respect to any other interest in or participation in, or
measured by, its profits, or pay any Indebtedness owed to Borrower or any of its
Restricted Subsidiaries, (ii) to make loans or advances to Borrower or any of
its Restricted Subsidiaries, or (iii) transfer any of its property or assets to
Borrower or any of its Restricted Subsidiaries; provided, however, that nothing
in any of clauses (i) through (iii) of this Section 6.13 shall apply to
encumbrances or restrictions existing under or by reason of, or prohibit or
restrict compliance with:

(a) this Agreement and the other Loan Documents;

(b) the Senior Secured Notes Documents as amended to the extent not prohibited
by the Intercreditor Agreement;

(c) any applicable law, rule or regulation (including applicable currency
control laws and applicable state corporate statutes restricting the payment of
dividends in certain circumstances) or order;

 

- 32 -



--------------------------------------------------------------------------------

(d) any instrument governing Indebtedness or Capital Stock of a Person (which
term includes any Subsidiaries of such Person) acquired by Borrower or any of
its Restricted Subsidiaries as in effect at the time of such acquisition (except
to the extent such Indebtedness or Capital Stock was incurred in connection with
or in contemplation of such acquisition), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person, or the property or assets of the Person so acquired;

(e) customary non-assignment provisions in contracts, leases, and licenses
entered into in the ordinary course of business;

(f) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions on the
property purchased or leased of the nature described in clause (iii) of the
preceding paragraph;

(g) any agreement for the sale or other disposition of a Restricted Subsidiary
of Borrower that restricts distributions by that Restricted Subsidiary pending
the sale or other disposition;

(h) Permitted Refinancing Indebtedness; provided that the restrictions contained
in the agreements governing such Permitted Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(i) Permitted Liens that limit the right of the debtor to dispose of the assets
subject to such Liens;

(j) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements entered into with the
approval of the Board of Directors, which limitation is applicable only to the
assets that are the subject of such agreements;

(k) restrictions imposed by third parties on deposits made pursuant to the
requirements of contracts entered into with third parties in the ordinary course
of business;

(l) net worth limitations imposed by third parties pursuant to the requirements
of contracts entered into with third parties in the ordinary course of business;
and

(m) any instrument governing Indebtedness of a Foreign Restricted Subsidiary;
provided that such Indebtedness was permitted by the terms of this Agreement.

6.14 Limitation on Issuance of Capital Stock. Except for the issuance or sale of
common Capital Stock or Permitted Preferred Stock by Borrower, issue or sell or
enter into any agreement or arrangement for the issuance and sale of, or permit
any of its Restricted Subsidiaries to issue or sell or enter into any agreement
or arrangement for the issuance and sale of, any shares of its Capital Stock,
any securities convertible into or exchangeable for its Capital Stock or any
warrants.

6.15 Use of Proceeds. Use the proceeds of the Advances and the Term Loan for any
purpose other than (a) on the Closing Date, (i) to repay the Existing Notes, and
(ii) to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for its other lawful and permitted purposes; provided that, in no event
shall the proceeds of the Advances be used to repay (y) the 7.5% Senior Notes
after the Closing Date or (z) more than an amount equal to the 9.5% Notes
Reserve in respect of the 9.5% Senior Notes after the Closing Date.

 

- 33 -



--------------------------------------------------------------------------------

7. FINANCIAL COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will comply with each of the
following financial covenants:

(a) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured on
a quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Ratio

 

Applicable Period

1.10:1.0   For the 3 month period
ending March 31, 2009 1.10:1.0   For the 6 month period
ending June 30, 2009 1.10:1.0   For the 9 month period
ending September 30, 2009 1.10:1.0   For the 12 month period
ending December 31, 2009, and for the 12 month
period ending on the last day of each fiscal quarter
thereafter

(b) First Lien Leverage Ratio. Have a First Lien Leverage Ratio, measured on a
quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:

 

Applicable Ratio

 

Applicable Date

1.70:1.0   March 31, 2009 and as of the last day of each fiscal
quarter thereafter

(c) Capital Expenditures. Make Capital Expenditures (including maintenance
Capital Expenditures and growth Capital Expenditures, but excluding the amount,
if any, of Capital Expenditures made with Net Cash Proceeds reinvested pursuant
to the proviso in Section 2.4(e)(ii)) in any fiscal year in an amount less than
or equal to, but not greater than, the amount set forth in the following table
for the applicable period:

 

Fiscal Year 2009

   Fiscal Year 2010    Fiscal Year 2011

$27,500,000

   $ 27,500,000    $ 27,500,000

provided, however, that (i) the amount of Capital Expenditures permitted to be
made in any fiscal year as set forth in the above table may be increased by up
to $5,000,000, provided that for each fiscal year in which such increase is
made, the amount of Capital Expenditures permitted to be made in the next
succeeding fiscal year pursuant to the above table shall be automatically
reduced by an equal and corresponding amount to the amount of such increase,
(ii) if the amount of the Capital Expenditures permitted to be made in any
fiscal year as set forth in the above table (subject to any adjustment pursuant
to clause (i) above) is greater than the actual amount of Capital Expenditures
made in such fiscal year (such amount, the “Excess CapEx Amount”), then up to
$5,000,000 of such Excess CapEx Amount may be carried forward to the next
succeeding fiscal year (the

 

- 34 -



--------------------------------------------------------------------------------

“Succeeding Fiscal Year”); provided further that the Excess CapEx Amount
applicable to a particular Succeeding Fiscal Year may not be used in that fiscal
year until the amount permitted in the table above to be expended in such fiscal
year has first been used in full and the Excess CapEx Amount applicable to a
particular Succeeding Fiscal Year may not be carried forward to another fiscal
year, and (iii) in no event, after giving effect to any adjustments pursuant to
clauses (i) or (ii) above, shall the total amount of Capital Expenditures during
(A) fiscal year 2009 exceed $32,500,000, (B) fiscal year 2010 exceed
$35,000,000, or (C) fiscal year 2011 exceed $35,000,000.

(d) Total Leverage Ratio. Have a Total Leverage Ratio, measured on a quarter-end
basis, of not greater than the applicable ratio set forth in the following table
for the applicable date set forth opposite thereto:

 

Applicable Ratio

 

Applicable Date

4.25:1.0   March 31, 2009 and as of the last day of each fiscal quarter
thereafter

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations, and such failure continues for a period of 3 Business
Days, or (b) all or any portion of the principal of the Obligations;

8.2 If any Loan Party or any of its Restricted Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.3, 5.6, 5.7, 5.10, 5.11, or 5.13 of this Agreement,
(ii) Sections 6.1 through 6.15 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 6 of the Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.8, 5.12 or 5.14 of this Agreement and such failure continues for a
period of 10 days after the earlier of (i) the date on which such failure shall
first become known to any officer of Borrower or (ii) the date on which written
notice thereof is given to Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $10,000,000, or more (except to the extent
fully covered (other than customary deductibles) by insurance pursuant to which
the insurer has accepted liability therefor in writing) is entered or filed
against a Loan Party or any of its Restricted Subsidiaries, or with respect to
any of their respective assets, and either

 

- 35 -



--------------------------------------------------------------------------------

(a) there is a period of 30 consecutive days at any time after the entry of any
such judgment, order, or award during which a stay of enforcement thereof is not
in effect or during which such judgment or order is not vacated or bonded, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

8.4 If an Insolvency Proceeding is commenced by a Loan Party, and Restricted
Subsidiary, or any Significant Subsidiary;

8.5 If an Insolvency Proceeding is commenced against a Loan Party, any
Restricted Subsidiary or any Significant Subsidiary and any of the following
events occur: (a) such Loan Party or such Restricted Subsidiary or such
Significant Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party, such Restricted Subsidiary or such
Significant Subsidiary, or (e) an order for relief shall have been issued or
entered therein;

8.6 If a Loan Party or any of its Restricted Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs and, as a result thereof, a
Material Adverse Change occurs or could reasonably be expected to result
therefrom;

8.7 If there is a default in one or more agreements to which a Loan Party or any
of its Restricted Subsidiaries is a party with one or more third Persons
relative to a Loan Party’s or any of its Restricted Subsidiaries’ Indebtedness
involving an aggregate amount of $10,000,000 or more and such default (i) occurs
at the final maturity of the obligations thereunder, or (ii) results in a right
by such third Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party’s or its Restricted Subsidiary’s obligations
thereunder;

8.8 If any warranty, representation, statement, or Record made by a Loan Party
herein or in any other Loan Document or delivered in writing to Agent or any
Lender pursuant to this Agreement or any other Loan Document proves to be untrue
in any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

8.9 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (for the avoidance of doubt,
a transaction permitted under Section 6.3 shall not result in an Event of
Default under this Section 8.9);

8.10 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall fail or cease to create a valid and, following the filing
of financing statements, the recordation of Mortgages or the filing or recording
of other filings or documents or other actions necessary to perfect Agent’s Lien
in the Collateral as required by the Loan Documents, perfected first priority
Lien on the Collateral covered thereby (subject to any Permitted Liens), except
as a result of a disposition of the applicable Collateral in a transaction
permitted under this Agreement or the other Loan Documents; or

8.11 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by a Loan Party, or a proceeding shall be commenced by a Loan Party,
or by any Governmental Authority having jurisdiction over a Loan Party, seeking
to establish the invalidity or unenforceability thereof, or a Loan Party shall
deny that such Loan Party has any liability or obligation purported to be
created under any Loan Document (except to the extent a Loan Party or the
applicable Collateral shall have been released in accordance with the Loan
Documents).

 

- 36 -



--------------------------------------------------------------------------------

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and at the instruction of the Required Lenders,
shall, by written notice to Borrower and in addition to any other rights or
remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following on behalf of the Lender
Group:

(a) declare the Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable, whereupon the
same shall become and be immediately due and payable, without presentment,
demand, protest, or further notice or other requirements of any kind, all of
which are hereby expressly waived by Borrower; and

(b) declare the Revolver Commitments terminated, whereupon the Revolver
Commitments shall immediately be terminated together with any obligation of any
Lender hereunder to make Advances and the obligation of the Issuing Lender to
issue Letters of Credit.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other written agreements with the
Loan Parties shall be cumulative. The Lender Group shall have all other rights
and remedies not inconsistent herewith as provided under the Code, by law, or in
equity. No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed to be a waiver in any similar or other circumstances. No delay by the
Lender Group shall constitute a waiver, election, or acquiescence by it.

 

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Except as expressly provided herein, Borrower waives
demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guarantees
at any time held by the Lender Group on which Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent or the applicable member of the Lender Group having
possession of any Collateral complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Co-Arranger Related Persons, the Co-Syndication
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages (other than in
relation to lawsuits solely between the Lenders or Lender-Related Persons or
solely between the Co-Arrangers, the Co-Arranger Related Persons, the
Co-Syndication Agents, or the Co-Syndication Agent Related Person related to
(i) the sharing of fees or payments pursuant to the Loan Documents or (ii) the
sharing of fees or payments pursuant to any agreement of the type referenced in
Section

 

- 37 -



--------------------------------------------------------------------------------

14.1(f), but expressly inclusive of lawsuits against Agent, the Agent-Related
Persons, the Co-Arrangers, the Co-Arranger Related Persons, the Co-Syndication
Agents, and the Co-Syndication Agent Related Persons, in such capacities), and
all reasonable fees and out-of-pocket disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided that
Borrower shall not be liable for costs and expenses (including attorneys fees)
of any Lender (other than WFF and Jefferies Finance) incurred in advising,
structuring, drafting, reviewing, administering or syndicating the Loan
Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of the Commitment Letter, this
Agreement, any of the other Loan Documents, or the transactions contemplated
hereby or thereby or the monitoring of Borrower’s and its Restricted
Subsidiaries’ compliance with the terms of the Loan Documents (other than
disputes solely between the Lenders or Lender-Related Persons or solely between
the Co-Arrangers, the Co-Arranger Related Persons, the Co-Syndication Agents, or
the Co-Syndication Agent Related Person related to (y) the sharing of fees or
payments pursuant to the Loan Documents or (z) the sharing of fees or payments
pursuant to any agreement of the type referenced in Section 14.1(f), but
expressly inclusive of lawsuits against Agent, the Agent-Related Persons, the
Co-Arrangers, the Co-Arranger Related Persons, the Co-Syndication Agents, and
the Co-Syndication Agent Related Persons, in such capacities), (b) with respect
to any investigation, litigation, or proceeding related to the Commitment
Letter, this Agreement, any other Loan Document, or the use of the proceeds of
the credit provided hereunder (irrespective of whether any Indemnified Person is
a party thereto), or the transactions contemplated by the Commitment Letter,
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby, or any act, omission, event, or circumstance in
any manner related thereto, and (c) in connection with or arising out of any
presence or release of Hazardous Materials at, on, under, to or from any assets
or properties owned, leased or operated by Borrower or any of its Restricted
Subsidiaries or any Environmental Actions, Environmental Liabilities and Costs
or Remedial Actions related in any way to any such assets or properties of
Borrower or any of its Restricted Subsidiaries at any time prior to foreclosure
upon Agent’s Liens and Agent’s possession of the applicable property or assets
(each and all of the foregoing, the “Indemnified Liabilities”). The foregoing to
the contrary notwithstanding, Borrower shall have no obligation to any
Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys, or agents. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto; provided, that, to the extent of
any payments made by Borrower to any Indemnified Person in respect of
Indemnified Liabilities pursuant to this Section 10.3, Borrower shall be
subrogated to the rights of recovery by such Indemnified Persons against any
third Person in respect of such Indemnified Liabilities, so long as Borrower has
indefeasibly paid in full all of the Indemnified Liabilities owed by Borrower to
the Indemnified Persons pursuant to the terms and conditions of this
Section 10.3. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrower:     

LANDRY’S RESTAURANTS, INC.

1510 West Loop South

     Houston, Texas 77027      Attn: Steven L. Scheinthal      Fax
No. 713-386-7070

 

- 38 -



--------------------------------------------------------------------------------

with copies to:      WINSTEAD PC      5400 Renaissance Tower      1201 Elm
Street      Dallas, Texas 75270      Attn: Michael W. Hilliard, Esq.      Fax
No.: 214-745-5390 If to Agent:      WELLS FARGO FOOTHILL, LLC      2450 Colorado
Avenue      Suite 3000W      Santa Monica, CA 90404      Attn: Specialty Finance
Manager      Fax No.: 310-453-7442 with copies to:      PAUL, HASTINGS,
JANOFSKY &
WALKER LLP      515 South Flower Street      Los Angeles, CA 90071      Attn:
John Francis Hilson, Esq.      Fax No.: 213-996-3300

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 10, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening on business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

- 39 -



--------------------------------------------------------------------------------

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 11(b).

(c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) With the prior written consent of Borrower, which consent of Borrower shall
not be unreasonably withheld, delayed or conditioned (and shall not be required
(i) if an Event of Default has occurred and is continuing, (ii) in connection
with an assignment to a Person that is a Lender, a Related Fund, or an Affiliate
(other than individuals) of a Lender, or (iii) in connection with assignments of
all or any portion of the Term Loan), and with the prior written consent of
Agent, which consent of Agent shall not be unreasonably withheld, delayed or
conditioned (and shall not be required in connection with an assignment to a
Person that is a Lender or an Affiliate (other than individuals) of a Lender),
any Lender may assign and delegate to one or more assignees (each an “Assignee”;
provided that no Loan Party or Affiliate of a Loan Party shall be permitted to
become an Assignee) all or any portion of the Obligations, the Commitments and
the other rights and obligations of such Lender hereunder and under the other
Loan Documents, in a minimum amount (unless waived by the Agent) of $1,000,000
(except such minimum amount shall not apply to (x) an assignment or delegation
by any Lender to any other Lender or an Affiliate of any Lender or (y) a group
of new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $1,000,000); provided, however, that Borrower and
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (A) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee, (B) such Lender and its Assignee have delivered
to Borrower and Agent an Assignment and Acceptance and Agent has notified the
assigning Lender of its receipt thereof in accordance with Section 13.1(b), and
(C) unless waived by the Agent, the assigning Lender or Assignee has paid to
Agent for Agent’s separate account a processing fee in the amount of $3,500.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and

 

- 40 -



--------------------------------------------------------------------------------

obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Borrower, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Section 15 and Section 17.9 of this Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating,

 

- 41 -



--------------------------------------------------------------------------------

(C) release all or substantially all of the Collateral or guaranties (except to
the extent expressly provided herein or in any of the Loan Documents) supporting
the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or fees
payable to such Participant through such Lender, or (E) change the amount or due
dates of scheduled principal repayments or prepayments or premiums, and (v) all
amounts payable by Borrower hereunder shall be determined as if such Lender had
not sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrower, the
Collections of Borrower or its Subsidiaries, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Term Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of the Term Loan to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrower shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of the Term Loan to
an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrower, shall maintain a register comparable to the Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain a
register on which it enters the name of all participants in the Registered Loans
held by it (the “Participant Register”). A Registered Loan (and the Registered
Note, if any, evidencing the same) may be participated in whole or in part only
by registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

 

- 42 -



--------------------------------------------------------------------------------

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrower from time to time as Borrower may reasonably request.

(k) Notwithstanding anything to the contrary contained in this Section 13.1,
without the consent of Borrower, no Lender shall assign , or sell participating
interests in, all or a portion of its rights and obligations under this
Agreement and the other Loan Documents to an Assignee who is a direct competitor
of Borrower (if and only if such assigning Lender has actual knowledge that such
proposed Assignee is a direct competitor of Borrower); provided that the
restriction set forth in this subsection (k) shall not be applicable if (i) an
Event of Default has occurred and is continuing, (ii) such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of the
Lender making such assignment, or (iii) the proposed Assignee is a finance
company, fund or other similar entity which merely has an economic interest in
any such direct competitor that has been so identified, and is not itself such a
direct competitor that has been so identified.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 hereof and, except as expressly required pursuant to
Section 13.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.

 

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements, the
Fee Letter, or the Market Flex Letter), or the Intercreditor Agreement, and no
consent with respect to any departure by Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and Borrower and then any
such waiver or consent shall be effective, but only in the specific instance and
for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby and Borrower, do any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender,

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

 

- 43 -



--------------------------------------------------------------------------------

(iv) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,

(v) other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,

(vi) change the definition of “Required Lenders” or “Pro Rata Share”,

(vii) contractually subordinate any of the Agent’s Liens,

(viii) other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by the Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

(ix) amend any of the provisions of Section 2.4(b)(i) or (ii),

(x) amend Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan Party
to be permitted to become an Assignee, or

(xi) change the definition of Maximum Revolver Amount;

provided, further, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by the Supermajority Lenders and Borrower, amend,
modify, eliminate, or otherwise change the definitions of “Change of Control” or
“Permitted Holder”.

(b) No amendment, waiver, modification, or consent shall amend, modify, or waive
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders), (ii) the definition of, or any of the
terms or provisions of, the Market Flex Letter, without the written consent of
Agent, Co-Arrangers, Co-Syndication Agents, and Borrower (and shall not require
the written consent of any of the Lenders), (iii) the terms or provisions of the
Intercreditor Agreement without the written consent of Agent and the
Supermajority Lenders, and (iv) any provision of Section 15 pertaining to Agent,
or any other rights or duties of Agent under this Agreement or the other Loan
Documents, without the written consent of Agent, Borrower, and the Required
Lenders,

(c) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to
Issuing Lender, or any other rights or duties of Issuing Lender under this
Agreement or the other Loan Documents, without the written consent of Issuing
Lender, Agent, Borrower, and the Required Lenders,

(d) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to Swing
Lender, or any other rights or duties of Swing Lender under this Agreement or
the other Loan Documents, without the written consent of Swing Lender, Agent,
Borrower, and the Required Lenders,

(e) Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower; provided, however, that Agent shall promptly
give notice to Borrower of any agreement pursuant to this provision.

 

- 44 -



--------------------------------------------------------------------------------

(f) Agent and certain of the Lenders may execute an agreement on or after the
Closing Date pursuant to which the Agent and certain Lenders agree, among other
things, to certain voting arrangements relative to matters requiring the
approval of the Lenders. The rights and duties of the Agent and the Lenders with
respect to such matters are subject to any such agreement.

14.2 Replacement of Lenders.

(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders and if such
action has received the consent, authorization, or agreement of the Required
Lenders but not all of the Lenders, then Agent or Borrower, upon at least 5
Business Days prior irrevocable notice, may permanently replace any Lender (a
“Holdout Lender”) that failed to give its consent, authorization, or agreement
with one or more Replacement Lenders, and the Holdout Lender shall have no right
to refuse to be replaced hereunder. Such notice to replace the Holdout Lender
shall specify an effective date for such replacement, which date shall not be
later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 13.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

(c) If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13 or Section 16 (any such Lender,
a “Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13 or Section 16, as applicable, and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13 or Section 16, as
applicable, then Borrower (without prejudice to any amounts then due to such
Affected Lender under Section 2.12(d)(i) or Section 2.13 or Section 16, as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under
Section 2.12(d)(i) or Section 2.13 or Section 16, as applicable, designate
another Lender reasonably acceptable to Agent to purchase the Obligations owed
to such Affected Lender and such Affected Lender’s Commitments hereunder (a
“Replacement Lender”), such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments within 5 Business Days of Borrower’s
notice of such designation of a Replacement Lender, pursuant to an Assignment
and Acceptance Agreement, and upon such purchase by the Replacement Lender, such
Replacement Lender shall be deemed to be a “Lender” for purposes of this
Agreement and such Affected Lender shall cease to be a “Lender” for purposes of
this Agreement.

 

- 45 -



--------------------------------------------------------------------------------

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 15 (other than Section 15.11) are solely for the
benefit of Agent and the Lenders, and Borrower and its Subsidiaries shall have
no rights as a third party beneficiary of any of the provisions contained
herein. Any provision to the contrary contained elsewhere in this Agreement or
in any other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that WFF is merely the representative of the
Lenders, and only has the contractual duties set forth herein. Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Borrower and its
Restricted Subsidiaries, and related matters, (b) execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to the Loan Documents, (c) make Advances, for itself or on behalf
of Lenders, as provided in the Loan Documents, (d) exclusively receive, apply,
and distribute the Collections of Borrower and its Restricted Subsidiaries as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections of Borrower and its Restricted Subsidiaries,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Restricted Subsidiaries, the
Obligations, the Collateral, the Collections of Borrower and its Restricted
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

- 46 -



--------------------------------------------------------------------------------

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Borrower or its Subsidiaries.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 8; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

15.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of
Borrower or any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower.

 

- 47 -



--------------------------------------------------------------------------------

Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower or any other Person party to
a Loan Document that may come into the possession of any of the Agent-Related
Persons.

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
payments of Borrower, and during the continuance of an Event of Default from
Collections of Borrower and its Restricted Subsidiaries, received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses by Borrower or its Restricted Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
Pro Rata Share thereof. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Borrower and without limiting
the obligation of Borrower to do so), according to their Pro Rata Shares, from
and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

15.8 Agent in Individual Capacity. WFF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though WFF were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, WFF or its Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFF in its individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 45 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by

 

- 48 -



--------------------------------------------------------------------------------

Borrower). If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders. If, at the time that
Agent’s resignation is effective, it is acting as the Issuing Lender or the
Swing Lender, such resignation shall also operate to effectuate its resignation
as the Issuing Lender or the Swing Lender, as applicable, and it shall
automatically be relieved of any further obligation to issue Letters of Credit
or make Swing Loans. If no successor Agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with the
Lenders and Borrower, a successor Agent. If Agent has materially breached or
failed to perform any material provision of this Agreement or of applicable law,
the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders. In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 15 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement. If no successor Agent has accepted appointment as
Agent by the date which is 45 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

15.11 Collateral and Guaranty Matters.

(a) The Lender Group and, by acceptance of the Security Interests granted
pursuant to the Security Agreement, the Bank Product Providers hereby
irrevocably authorize Agent, at its option and in its sole discretion, to
release any Lien on any Collateral (i) upon the termination of the Commitments
and payment and satisfaction in full by Borrower of all Obligations,
(ii) constituting property being sold or disposed of if a release is required or
desirable in connection therewith and if Borrower certifies to Agent that the
sale or disposition is permitted under Section 6.4 or Section 4.13 of this
Agreement or the other Loan Documents (and Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property in which
Borrower or its Restricted Subsidiaries owned no interest at the time the
Agent’s Lien was granted nor at any time thereafter, (iv) to the extent
expressly required by the Intercreditor Agreement, or (v) constituting property
leased to Borrower or its Restricted Subsidiaries under a lease that has expired
or is terminated in a transaction permitted under this Agreement. Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent or Borrower at any
time, the Lender Group and, by acceptance of the Security Interests granted
pursuant to the Security Agreement, the Bank Product Providers will confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s reasonable opinion, would expose Agent to liability or
create

 

- 49 -



--------------------------------------------------------------------------------

any obligation or entail any consequence other than the release of such Lien
without recourse, representation, or warranty, and (2) such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower in respect of)
all interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrower or its Restricted
Subsidiaries or is cared for, protected, or insured or has been encumbered, or
that the Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

(c) The Lender Group and, by acceptance of the Security Interests granted
pursuant to the Security Agreement, the Bank Product Providers hereby
irrevocably authorize Agent, at its option and in its sole discretion, to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by Agent or Borrower, the Lender Group and, by acceptance of the
Security Interests granted pursuant to the Security Agreement, the Bank Product
Providers will confirm in writing Agent’s authority to release any such
Guarantor pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s reasonable opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Guarantor without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly so released) and the Agent’s Liens shall
automatically attach to the proceeds from any such sale, license, lease, or
other dispositions of any such Collateral.

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, except after the occurrence
and during the continuation of an Event of Default with the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent after the occurrence and during the
continuation of an Event of Default, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Restricted Subsidiaries or any
deposit accounts of Borrower or its Restricted Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against Borrower or any Guarantor or to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral. Each Lender agrees to promptly notify Borrower after any such set
off or commencement of such proceedings by such Lender.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the

 

- 50 -



--------------------------------------------------------------------------------

Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, however, that to the extent that such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral or the Loan Parties, and the exercise by
Agent of its powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

15.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting Borrower or its Restricted Subsidiaries (each a “Report” and
collectively, “Reports”) prepared by or at the request of Agent, and Agent shall
so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and its
Restricted Subsidiaries and will rely significantly upon Borrower’s and its
Restricted Subsidiaries’ books and records, as well as on representations of
Borrower’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold

 

- 51 -



--------------------------------------------------------------------------------

Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Restricted Subsidiaries to Agent that has
not been contemporaneously provided by Borrower or such Restricted Subsidiary to
such Lender, and, upon receipt of such request, Agent promptly shall provide a
copy of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Borrower or its Restricted Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower or such Restricted Subsidiary, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Borrower a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

16. WITHHOLDING TAXES.

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law, certified copies
of tax receipts evidencing such payment by Borrower.

(b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

 

- 52 -



--------------------------------------------------------------------------------

(c) If a Lender or Participant claims an exemption or reduction from United
States withholding tax, such Lender or Participant agrees with and in favor of
Agent, to deliver to Agent (or, in the case of a Participant, to the Lender
granting the participation only) one of the following before receiving its first
payment under this Agreement:

(i) if such Lender or Participant claims an exemption from United States
withholding tax pursuant to its portfolio interest exception, (A) a statement of
the Lender or Participant, signed under penalty of perjury, that it is not a
(I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a 10%
shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the IRC),
or (III) a controlled foreign corporation related to Borrower within the meaning
of Section 864(d)(4) of the IRC, and (B) a properly completed and executed IRS
Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, a properly completed and
executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant claims that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, a properly
completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant claims that interest paid under this
Agreement is exempt from United States withholding tax because such Lender or
Participant serves as an intermediary, a properly completed and executed copy of
IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16(c) or 16(d) as no longer valid. With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 16(c) or 16(d), if applicable.

 

- 53 -



--------------------------------------------------------------------------------

Borrower agrees that each Participant shall be entitled to the benefits of this
Section 16 with respect to its participation in any portion of the Commitments
and the Obligations so long as such Participant complies with the obligations
set forth in this Section 16 with respect thereto.

(f) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
subsection (c) or (d) of this Section 16 are not delivered to Agent (or, in the
case of a Participant, to the Lender granting the participation), then Agent
(or, in the case of a Participant, to the Lender granting the participation)
then Agent may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

(h) If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall promptly notify Borrower and promptly pay over such refund
to Borrower (but only to the extent of payments made, or additional amounts
paid, by Borrower under this Section 16 with respect to Taxes giving rise to
such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the relevant
Governmental Authority, other than such penalties, interest or other charges
imposed as a result of the willful misconduct or gross negligence of Agent
hereunder) to Agent or such Lender in the event Agent or such Lender is required
to repay such refund to such Governmental Authority. Notwithstanding anything in
this Agreement to the contrary, this Section 16 shall not be construed to
require Agent or any Lender to make available its tax returns (or any other
information which it deems confidential) to Borrower or any other Person.

 

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the

 

- 54 -



--------------------------------------------------------------------------------

contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting; it being understood and agreed that the rights and benefits of such Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s right to share in payments and collections out of the
Collateral as more fully set forth herein. In connection with any such
distribution of payments and collections, Agent shall be entitled to assume no
amounts are due to any Bank Product Provider unless such Bank Product Provider
has notified Agent in writing of the amount of any such liability owed to it
prior to such distribution.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or Guarantor or the transfer to the Lender Group of
any property should for any reason subsequently be asserted, or declared, to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrower or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

17.9 Confidentiality.

(a) Agent, Co-Arrangers, Co-Syndication Agents, Swing Lender, Issuing Lender and
Lenders each individually (and not jointly or jointly and severally) agree that
material, non-public information regarding Borrower and Borrower’s Subsidiaries,
their operations, assets, and existing and contemplated business plans shall be
treated by Agent, Co-Arrangers, Co-Syndication Agents, Swing Lender, Issuing
Lender and Lenders in a confidential manner, and shall not be disclosed by
Agent, Co-Arrangers, Co-Syndication Agents, Swing Lender, Issuing Lender or
Lenders to Persons who are not parties to this Agreement, except:

 

- 55 -



--------------------------------------------------------------------------------

(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group, (ii) to Subsidiaries and Affiliates of any
member of the Lender Group (including the Bank Product Providers), provided that
any such Subsidiary or Affiliate shall have agreed to receive such information
hereunder subject to, and to treat such information in accordance with, the
terms of this Section 17.9, (iii) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation, (iv) as may be agreed to
in advance by Borrower or as requested or required by any Governmental Authority
pursuant to any subpoena or other legal process, (v) as to any such information
that is or becomes generally available to the public (other than as a result of
prohibited disclosure by Agent, Co-Arrangers, Co-Syndication Agents, Swing
Lender, Issuing Lender or Lenders), (vi) in connection with any assignment,
participation or pledge of any Lender’s interest under this Agreement, provided
that any such assignee, participant, or pledgee shall have agreed in writing to
receive such information hereunder subject to, and to treat such information in
accordance with, the terms of this Section 17.9, (vii) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents and
(viii) to the extent necessary or reasonably desirable in connection with the
exercise of any right or remedy under this Agreement or under any other Loan
Document. The provisions of this Section 17.9(a) shall survive for two (2) years
after the payment in full of the Obligations.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

(c) Anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, in no event shall Agent, Co-Arrangers, Co-Syndication Agents,
Swing Lender, Issuing Lender or any Lender issue any press release or other
public announcement regarding this Agreement, the other Loan Documents, Borrower
or any of its Restricted Subsidiaries without the prior review and approval of
such proposed press release or other public announcement by Borrower.

17.10 Lender Group Expenses. Borrower agrees to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that its obligations
contained in this Section 17.10 shall survive payment or satisfaction in full of
all other Obligations.

17.11 USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

17.12 Integration. This Agreement, together with the other Loan Documents and
the Commitment Letter, reflects the entire understanding of the parties with
respect to the transactions contemplated hereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof. In
the event of any conflict between the terms of the Commitment Letter and the
terms of any Loan Document, the terms of the applicable Loan Document shall
control. In the event of a direct conflict between the terms and provisions of
this Agreement and any other Loan Document, it is the intention of the parties
hereto that both such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Agreement shall control and govern; provided, however,
that the inclusion in any Loan Document of additional obligations on the part of
any Loan Party or supplemental rights and remedies in favor of Agent, in each
case in respect of the Collateral, shall not be deemed a conflict with the
Credit Agreement.

17.13 Acknowledgment of Prior Obligations and Continuation Thereof. Borrower
(a) consents to the amendment and restatement of the Original Credit Agreement
by this Agreement; (b) acknowledges and agrees that (i) its Obligations (as
defined in the Original Credit Agreement) owing to Agent and Lenders, and

 

- 56 -



--------------------------------------------------------------------------------

(ii) the prior grant or grants of security interests in favor of any of the
Agent or the Lender Group or the Bank Product Providers in its properties and
assets, under each “Loan Document” as defined in the Original Credit Agreement
(the “Original Loan Documents”), and each Loan Document to which it is a party
shall be in respect of the Obligations of Borrower, under this Agreement and the
other Loan Documents; (c) reaffirms (i) all of its Obligations (as defined in
the Original Credit Agreement) owing to Agent and Lenders, and (ii) all prior or
concurrent grants of security interests in favor of any of the Agent or the
Lender Group or the Bank Product Providers under each Original Loan Document and
each Loan Document; and (d) agrees that, except as expressly amended hereby or
unless being amended and restated concurrently herewith, each of the Original
Loan Documents to which it is a party is and shall remain in full force and
effect. Borrower acknowledges that, as of the Closing Date, under the Original
Credit Agreement: (i) the aggregate outstanding principal amount of the Existing
Advances is $0, (ii) the accrued but unpaid interest and fees on such Existing
Advances is $$36,659.07, (iii) the outstanding principal amount of the Existing
Term Loan is $31,050,000, (iv) the accrued but unpaid interest on the Existing
Term Loan is $180,262.50, (v) the aggregate unpaid servicing fees under the
Original Credit Agreement is $0, (vi) the aggregate accrued but unpaid Letter of
Credit Fees under the Original Credit Agreement is $153,624.73, and (vii) Letter
of Credit Usage (as defined in the Original Credit Agreement) is $16,615,581.74
(in each case, prior to payment thereof, if any, by Borrower on the Closing
Date). Borrower hereby confirms and agrees that all outstanding principal,
interest and fees (including such accrued and unpaid principal, interest, and
fees set forth in the immediately preceding sentence) and other Obligations (as
defined in the Original Credit Agreement) under the Original Credit Agreement
immediately prior to the Closing Date shall, to the extent not paid on the
Closing Date, from and after the Closing Date, be, without duplication,
Obligations owing and payable pursuant to this Agreement and the other Loan
Documents as in effect from time to time, shall accrue interest thereon as
specified in this Agreement, and shall be secured by this Agreement and the
other Loan Documents. Borrower hereby further confirms and agrees that all
“Letters of Credit” as defined in the Original Credit Agreement which are
outstanding on the Closing Date under the Original Credit Agreement shall become
Letters of Credit under this Agreement. Although Borrower has been informed of
the matters set forth herein and has acknowledged and agreed to the same, it
understands that Agent and Lenders shall have no obligation to inform it of such
matters in the future or to seek its acknowledgement or agreement to future
amendments or modifications, and nothing herein shall create such a duty.

17.14 No Novation. This Agreement does not extinguish the obligations for the
payment of money outstanding under the Original Credit Agreement or discharge or
release the obligations or the liens or priority of any mortgage, pledge,
security agreement or any other security therefor. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Original Credit Agreement, the other Original Loan Documents or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith.
Nothing expressed or implied in this Agreement shall be construed as a release
or other discharge of Borrower or any Guarantor from any of its obligations or
liabilities under the Original Credit Agreement or any of the security
agreements, pledge agreements, mortgages, guaranties or other loan documents
executed in connection therewith. Borrower hereby (a) confirms and agrees that
each Original Loan Document to which it is a party that is not being amended and
restated concurrently herewith is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Closing Date, all references in any such Original Loan Document to
“the Credit Agreement,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Original Credit Agreement shall mean the Original Credit
Agreement as amended and restated by this Agreement; and (b) confirms and agrees
that to the extent that any such Original Loan Document purports to assign or
pledge to any of the Agent or the Lender Group or the Bank Product Providers or
to grant to any of the Agent or the Lender Group or the Bank Product Providers a
security interest in or lien on, any collateral as security for the obligations
of Borrower or any other Loan Party, as the case may be, from time to time
existing in respect of the Original Credit Agreement or the Original Loan
Document, such pledge or assignment or grant of the security interest or lien is
hereby ratified and confirmed in all respects with respect to this Agreement and
the Loan Documents.

 

- 57 -



--------------------------------------------------------------------------------

17.15 Intercreditor Agreement. EACH MEMBER OF THE LENDER GROUP (A) ACKNOWLEDGES
THAT IT HAS RECEIVED A COPY OF THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE
SUBORDINATION OF LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (C) AGREES
THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND (D) AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT AS AGENT AND ON BEHALF OF SUCH PERSON. THE
FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE SECOND LIEN
CLAIMHOLDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) UNDER THE SECOND LIEN
LOAN DOCUMENTS (AS DEFINED IN THE INTERCREDITOR AGREEMENT) TO PERMIT THE
INCURRENCE OF INDEBTEDNESS UNDER THIS AGREEMENT AND TO EXTEND CREDIT TO THE
BORROWER AND CERTAIN OF ITS SUBSIDIARIES AND SUCH SECOND LIEN CLAIMHOLDERS (AS
DEFINED IN THE INTERCREDITOR AGREEMENT) ARE INTENDED THIRD PARTY BENEFICIARIES
OF SUCH PROVISIONS. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THE PROVISIONS OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS REGARDING THE LIENS AND SECURITY INTERESTS OR THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE AGENT OR THE LENDERS WITH RESPECT TO THE
COLLATERAL, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.

[Signature pages to follow.]

 

- 58 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

LANDRY’S RESTAURANTS, INC.,

a Delaware corporation, as Borrower

By:  

 

Name:   Rick H. Liem Title:   Executive Vice President and Chief Financial
Officer

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company, as Agent, Co-Arranger, Co-Syndication
Agent and as a Lender

By:  

 

Name:   Title:  

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC,

a Delaware limited liability company, as Co-Arranger, Co-Syndication Agent and
as a Lender

By:  

 

Name:   Title:  

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JEFFERIES FINANCE CP FUNDING LLC,

a Delaware limited liability company, as a Lender

By:  

 

Name:   Title:  

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“7.5% Senior Notes” means the 7.5% Senior Notes due December 28, 2014 issued
pursuant to the Existing Notes Indenture.

“9.5% Senior Notes” means the 9.5% Senior Notes due December 15, 2014 issued
pursuant to the Existing Notes Indenture.

“9.5% Notes Reserve” means (a) during the period from the Closing Date up to but
not including the date that is 60 days following the Closing Date, $0 and (b) as
of any date of determination from and after the date that is 60 days following
the Closing Date, an amount equal to the outstanding principal amount of the
9.5% Senior Notes as of such date. The 9.5% Notes Reserve shall only be reduced
as a result of a repurchase or redemption of all or any portion of the
outstanding principal amount of the 9.5% Senior Notes after receipt by Agent of
(A) the applicable notices with respect to such repurchase or redemption in
clause (m) or (n) of Schedule 5.1 and (B) evidence, in form and substance
reasonably satisfactory to Agent, of the payment in full in accordance with the
terms of the Existing Notes Indenture of the purchase price and any premium
associated with the applicable redemption or repurchase of such 9.5% Senior
Notes.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Restricted Subsidiaries.

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Capital
Stock is acquired by Borrower or any of its Restricted Subsidiaries in a
transaction permitted hereunder, provided that such Indebtedness (a) is either
Purchase Money Indebtedness or a Capital Lease with respect to Equipment or
Inventory or mortgage financing with respect to Real Property, (b) was in
existence prior to the date of such acquisition transaction, and (c) was not
incurred in connection with, or in contemplation of, such acquisition
transaction.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Affected Lender” has the meaning specified therefor in Section 14.2(c) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Capital Stock, by contract, or
otherwise; provided, however, that (a) any Person which owns directly or
indirectly 10% or more of the Capital Stock having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other



--------------------------------------------------------------------------------

ownership interests of a Person (other than as a limited partner of such Person)
shall be deemed an Affiliate of such Person, (b) each director (or comparable
manager) of a Person shall be deemed to be an Affiliate of such Person, and
(c) each partnership in which a Person is a general partner shall be deemed an
Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Borrower or by Borrower’s Restricted
Subsidiaries to Agent under the Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations on the Maturity Date, or (b) a continuing Event of
Default and the election by the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 or such other form as may be approved
by Agent.

“Authorized Person” means any one of the individuals identified on Schedule A-2
(as such schedule may be amended by Borrower by written notice to Agent).

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations).

“Bank Product” means any financial accommodation extended to Borrower or its
Restricted Subsidiaries by a Bank Product Provider (other than pursuant to the
Agreement) including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement accounts or services, or (g) transactions
under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Restricted Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Products.

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Restricted Subsidiaries
to any Bank Product Provider pursuant to or evidenced by a Bank Product
Agreement and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now

 

2



--------------------------------------------------------------------------------

existing or hereafter arising, and (b) all amounts Borrower or its Restricted
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Borrower or its Restricted
Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means the greater of (a) 3.50 percent per annum, and (b) the
rate per annum, determined by Agent in accordance with its customary procedures,
and utilizing such electronic or other quotation sources as it considers
appropriate, to be the rate at which Dollar deposits (for delivery on the first
day of the requested Interest Period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.

“Base Rate” means the greatest of (a) 5.50 percent per annum, (b) the Federal
Funds Rate plus  1/2%, and (c) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.

“Base Rate Loan” means the portion of the Advances or the Term Loan that bears
interest at a rate determined by reference to the Base Rate.

“Base Rate Margin” means 5.0 percentage points.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York or the
state of California, except that, if a determination of a Business Day shall
relate to a LIBOR Rate Loan, the term “Business Day” also shall exclude any day
on which banks are closed for dealings in Dollar deposits in the London
interbank market.

 

3



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures (excluding the amount, if any, of expenditures
made with Net Cash Proceeds reinvested pursuant to the proviso in
Section 2.4(e)(ii)) actually made in such fiscal year by such Person and its
Subsidiaries during such period that are capital expenditures as determined in
accordance with GAAP, whether such expenditures are paid in cash or financed,
but excluding capitalized interest.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights, or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the amount maintained with any such other bank
is less than or equal to $100,000 and is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

 

4



--------------------------------------------------------------------------------

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means that (a) Permitted Holders fail to own and control,
directly or indirectly, 50.1%, or more, of the Capital Stock of Borrower having
the right to vote for the election of members of the Board of Directors, (b) a
majority of the members of the Board of Directors do not constitute Continuing
Directors, or (c) a “Change of Control” occurs under and as defined in the
Senior Secured Notes Indenture.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.

“Co-Arranger” has the meaning specified therefor in the preamble to the
Agreement.

“Co-Arranger-Related Persons” means each Co-Arranger, together with its
Affiliates, officers, directors, employees, attorneys, and agents.

“Co-Syndication Agent” has the meaning specified therefor in the preamble to the
Agreement.

“Co-Syndication Agent-Related Persons” means each Co-Syndication Agent, together
with its Affiliates, officers, directors, employees, attorneys, and agents.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or Borrower’s Restricted Subsidiaries in
or upon which a Lien is granted by such Person in favor of Agent or the Lenders
under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Restricted Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds and cash proceeds of asset sales.

“Commitment” means, with respect to each Lender, its Revolver Commitment, its
Term Loan Commitment, or its Total Commitment, as the context requires, and,
with respect to all Lenders, their Revolver Commitments, their Term Loan
Commitments, or their Total Commitments, as the context requires, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 13.1 of the Agreement.

“Commitment Letter” means that certain commitment letter, dated as of June 12,
2008, among Tilman J. Fertitta, Jefferies Funding LLC, a Delaware limited
liability company, Jefferies & Company, Inc., a Delaware corporation, Jefferies
Finance, and WFF, together with the other Financing Letters (as that term is
defined in the aforementioned commitment letter), including the Market Flex
Letter, in each case, as amended by that certain letter, dated October 17, 2008,
among Tilman J. Fertitta, Jefferies Funding LLC, a Delaware limited liability
company, Jefferies & Company, Inc., a Delaware corporation, Jefferies Finance,
WFF, and Borrower.

 

5



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 (or such other form as Agent may approve) delivered by the chief
financial officer of Borrower to Agent.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income from continuing operations of such
Person and its Restricted Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP.

“Consolidated Net Loss” means, with respect to any specified Person for any
period, the aggregate net loss from continuing operations of such Person and its
Restricted Subsidiaries on a consolidated basis, as determined in accordance
with GAAP.

“Consolidated Net Tangible Assets” means, with respect to any specified Person,
as of any date, all amounts that would be shown as assets on a consolidated
balance sheet of such Person and its Restricted Subsidiaries prepared in
accordance with GAAP, less the amount thereof constituting goodwill and other
intangible assets as calculated in accordance with GAAP.

“Continuing Director” means (a) any member of the Board of Directors who was a
director of Borrower on the Closing Date, and (b) any individual who becomes a
member of the Board of Directors after the Closing Date if such individual was
approved, appointed or nominated for election to the Board of Directors by
either the Permitted Holders or a majority of the Continuing Directors, but
excluding any such individual originally proposed for election in opposition to
the Board of Directors in office at the Closing Date in an actual or threatened
election contest relating to the election of the directors (or comparable
managers) of Borrower and whose initial assumption of office resulted from such
contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Restricted Subsidiaries, Agent, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Current Assets” means, as at any date of determination, the total assets of
Borrower and its Restricted Subsidiaries (other than cash and Cash Equivalents)
which may properly be classified as current assets on a consolidated balance
sheet of Borrower and its Restricted Subsidiaries in accordance with GAAP.

“Current Liabilities” means, as at any date of determination, the total
liabilities of Borrower and its Restricted Subsidiaries which may properly be
classified as current liabilities (other than the current portion of the Term
Loan, the Swing Loans and the Advances) on a consolidated balance sheet of
Borrower and its Restricted Subsidiaries in accordance with GAAP.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

6



--------------------------------------------------------------------------------

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account identified on Schedule D-1 or
such other deposit account of a Loan Party (located within the United States)
that has been designated as such, in writing, by Borrower to Agent.

“Designated Account Bank” means the Designated Account Bank identified on
Schedule D-1.

“Dollars” or “$” means United States dollars.

“EBITDA” means, for any Person for any period, the sum of (without duplication)
(a) Consolidated Net Income or Consolidated Net Loss, as the case may be, of
such Person for such period plus (b) the sum of (i) interest expense and yield
maintenance amounts or make-whole payments of such Person related to
Indebtedness of such Person for such period, (ii) income tax expense of such
Person for such period, (iii) depreciation expense of such Person for such
period, (iv) amortization expense of such Person for such period, (v) non-cash
items of such Person for such period, in each case, that were deducted in
determining Consolidated Net Income or Consolidated Net Loss, as the case may
be, of such Person and its Restricted Subsidiaries on a consolidated basis for
such period, (vi) any costs and expenses incurred in by such Person for such
period in connection with the consummation of or arising out of this Agreement
and the other Loan Documents, or the Senior Secured Notes Documents including
but not limited to legal, accounting and investment banking fees, and sales
commissions, and (vii) for any period prior to the Closing Date, costs and
expenses incurred by Borrower during such period in connection with the proposed
merger of Fertitta Acquisition Co. with and into Borrower; provided that the
aggregate amount of costs and expenses permitted to be added back pursuant to
this clause (vii) for all periods taken together shall not exceed $6,500,000,
minus (c) to the extent included in determining Consolidated Net Income or
Consolidated Net Loss, as the case may be, of such Person and its Restricted
Subsidiaries on a consolidated basis for such period, (i) non-cash gains,
(ii) gains in excess of $5,000,000 arising from asset dispositions not in the
ordinary course of business, (iii) losses arising from asset dispositions not in
the ordinary course of business, and (iv) non-cash gains or losses under Hedge
Agreements. The historical EBITDA for the relevant measurement period of
entities (A) that are acquired by Borrower or any of its Restricted Subsidiaries
after the Closing Date as permitted under the Loan Documents will be included in
the calculation of EBITDA and (B) that are disposed of by Borrower or any of its
Restricted Subsidiaries after the Closing Date will be excluded in the
calculation of EBITDA, provided that, in each case, the Pro Forma Cost Savings
will be included in the calculation of EBITDA; provided, that, prior to such
inclusion, in the case of entities that are acquired by Borrower or any of its
Restricted Subsidiaries after the Closing Date, Agent is furnished with audited
financial statements, or if audited financial statements are not available,
other financial statements reasonably acceptable to Agent, of such entities (or
if the acquisition is of a division or branch of a larger business or a group of
businesses, the audited financial statements, or if audited financial statements
are not available, other financial statements reasonably acceptable to Agent, of
such larger business or group of businesses, so long as

 

7



--------------------------------------------------------------------------------

the individual activities of the acquired entity are clearly reflected in such
financial statements, together with a certificate certifying that Borrower has
reviewed the historical financial statements of the division or branch and that
they reflect proper divisional accounting in relation to the large business or
group of businesses), reasonably satisfactory to Agent in all respects,
confirming such historical results.

For the purposes of calculating EBITDA of Borrower and its Restricted
Subsidiaries for any period of four consecutive fiscal quarters, (a) EBITDA for
the fiscal quarter ending March 31, 2008 shall be deemed to be $29,339,000,
(b) EBITDA for the fiscal quarter ending June 30, 2008 shall be deemed to be
$38,317,000, and (c) EBITDA for the fiscal quarter ending September 30, 2008
shall be deemed to be $36,317,000.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials from (a) any assets, properties, or
businesses of Borrower or any of its Restricted Subsidiaries, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
Borrower or any of its Restricted Subsidiaries, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Restricted Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means Capital Stock and all warrants, options, or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any

 

8



--------------------------------------------------------------------------------

organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Cash Flow” means, with respect to any fiscal period and with respect to
Borrower and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP an amount, if positive, equal to (a) TTM EBITDA, minus
(b) the sum of (i) the cash portion of Interest Expense paid during such fiscal
period, (ii) the cash portion of income taxes paid during such period, (iii) all
scheduled or voluntary principal payments made in respect of the Term Loan
during such period, (iv) the cash portion of Capital Expenditures (net of
(x) any proceeds reinvested in accordance with the proviso to
Section 2.4(e)(ii) of the Agreement, and (y) any proceeds of related financings
with respect to such expenditures) made during such period, and (v) the excess,
if any, of Net Working Capital at the end of such period over Net Working
Capital at the beginning of such period (or, if the difference results in an
amount less than zero, minus the excess, if any, of Net Working Capital at the
beginning of such period over Net Working Capital at the end of such period).

“Excess CapEx Amount” has the meaning specified therefor in Section 7(c) of the
Agreement.

“Excess Investment Amount” has the meaning specified therefor in the definition
of Permitted Investment.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Existing Advances” has the meaning ascribed to such term in Section 2.1 of the
Agreement.

“Existing Notes” means the 7.5% Senior Notes and the 9.5% Senior Notes.

“Existing Notes Indenture” means (a) the Indenture dated as of December 28, 2004
by and among Borrower, as Issuer, the Restricted Subsidiaries of Borrower that
are Guarantors party thereto, and U.S. Bank National Association, as Trustee, as
amended to the date of the Agreement and (b) the Indenture dated as of
October 29, 2007 by and among Borrower, as Issuer, the Restricted Subsidiaries
of Borrower that are Guarantors party thereto, and U.S. Bank National
Association, as Trustee, as amended to the date of the Agreement.

“Existing Term Loan” has the meaning ascribed to such term in Section 2.2 of the
Agreement.

“Fair Market Value” means the consideration that would be paid by a willing
buyer to an unaffiliated willing seller in a transaction not involving distress
or necessity of either party.

“Family Member” means, with respect to any individual, any other individual
having a relationship by blood, marriage or adoption to such individual.

“Family Trust” means, with respect to any individual, trusts or other estate
planning vehicles established for the benefit of such individual or Family
Members of such individual and in respect of which such individual serves as
trustee or in a similar capacity.

 

9



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter between Borrower and Agent, in form
and substance reasonably satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, on the next succeeding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it.

“First Lien Leverage Ratio” means, as of any date of determination, the ratio of
(a) the sum of (i) the Revolver Usage on such date (but excluding therefrom the
amount of the Letter of Credit Usage) plus (ii) the outstanding principal
balance of the Term Loan (other than any unamortized original issue discount) on
such date, to (b) Borrower’s and its Restricted Subsidiaries’ EBITDA for the 12
month period ended as of such date.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) Interest Expense
(excluding amortization of debt issuance costs and original issue discount in
connection with this Agreement and the Senior Secured Notes) accrued during such
period, (b) principal payments in respect of Indebtedness that are required to
be paid during such period, (c) all federal, state, and local income taxes
accrued during such period, and (d) all Restricted Junior Payments paid (in cash
or other property, other than common Capital Stock) during such period.

“Fixed Charge Coverage Ratio” means, with respect to Borrower and its Restricted
Subsidiaries for any period, the ratio of (a) the result of (i) EBITDA for such
period minus (ii) Capital Expenditures made (to the extent not already incurred
in a prior period) or incurred during such period, to (b) Fixed Charges for such
period.

“Flow of Funds Agreement” means a flow of funds agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower and Agent.

“Foreign Lender” shall mean any Lender or Participant that is not a United
States person within the meaning of IRC section 7701(a)(30).

“Foreign Restricted Subsidiary” means any Restricted Subsidiary of Borrower that
is not organized under the laws of the United States or any state of the United
States or the District of Columbia or that guarantees or otherwise provides
direct credit support for any Indebtedness of Borrower or any of its Restricted
Subsidiaries.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” has the meaning specified therefor in Section 1.2 of the Agreement.

“Gaming Pledge Agreement” means a pledge agreement in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower to Agent
with respect to the Capital Stock of Landry’s Gaming, Inc.

 

10



--------------------------------------------------------------------------------

“Golden Nugget Credit Agreement” means collectively (a) the First Lien Credit
Agreement, dated as of June 14, 2007, by and among Golden Nugget, Inc., Wachovia
Bank, National Association, and the other lenders party thereto and (b) the
Second Lien Credit Agreement, dated as of June 14, 2007, by and among Golden
Nugget, Inc., Wachovia Bank, National Association, and the other lenders party
thereto.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means (a) each Restricted Subsidiary of Borrower and (b) each other
Person that becomes a guarantor after the Closing Date pursuant to Section 5.11
of the Agreement, and “Guarantor” means any one of them.

“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers, in form and substance reasonably satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or any of its Restricted Subsidiaries that
provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Borrower’s or any of its
Restricted Subsidiaries’ exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Hurricane Ike” means the fifth hurricane of the 2008 Atlantic hurricane season
formed on or about September 1, 2008 and dissipated on or about September 16,
2008.

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables

 

11



--------------------------------------------------------------------------------

incurred in the ordinary course of business and repayable in accordance with
customary trade practices), (f) all obligations owing under Hedge Agreements
(which amount shall be calculated based on the amount that would be payable by
such Person if the Hedge Agreement were terminated on the date of
determination), and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above. For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness described
in clause (d) above shall be the lower of the amount of the obligation and the
Fair Market Value of the assets securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief
(including any Insolvency Proceeding (as such term is defined in the
Intercreditor Agreement)).

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrower, each of its Restricted Subsidiaries, and Agent, the
form and substance of which is reasonably satisfactory to Agent.

“Intercreditor Agreement” means an intercreditor agreement executed and
delivered by Deutsche Bank Trust Company Americas, a New York banking
corporation and Agent, the form and substance of which is reasonably
satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3, or 6 months after the date on which the Interest Period
began, as applicable, and (e) Borrower may not elect an Interest Period which
will end after the Maturity Date.

 

12



--------------------------------------------------------------------------------

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
consistent with past practice), or acquisitions of Indebtedness, Capital Stock,
or all or substantially all of the assets of such other Person (or of any
division or business line of such other Person), and any other items that are or
would be classified as investments on a balance sheet prepared in accordance
with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing L/Cs or L/C Undertakings
pursuant to Section 2.11 of the Agreement.

“Jefferies Finance” has the meaning specified therefor in the preamble to the
Agreement.

“L/C” has the meaning specified therefor in Section 2.11(a) of the Agreement.

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning specified therefor in Section 2.11(a) of the
Agreement.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1 of the Agreement.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower or its Restricted
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) reasonable out-of-pocket fees or charges paid
or incurred by Agent, Co-Arrangers, or Co-Syndication Agents in connection with
the Lender Group’s transactions with Borrower or its Restricted Subsidiaries
under any of the Loan Documents, including, fees or charges for photocopying,
couriers and messengers, public record searches (including tax lien, litigation,
and UCC searches and including searches with the patent and trademark office, or
the copyright office), filing, recording, publication, appraisal (including
periodic collateral appraisals or business valuations to the extent of the fees
and charges (and up to the amount of any limitation) contained in the Agreement
or the Fee Letter), real estate surveys, real estate title policies and
endorsements (up to the amount of any limitation set forth in the Loan
Documents), and environmental audits, (c) out-of-pocket costs and expenses
incurred by Agent in the disbursement of funds to Borrower or other members of
the Lender Group (by wire transfer or otherwise), (d) out-of-pocket charges paid
or incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (e) reasonable out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion

 

13



--------------------------------------------------------------------------------

thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) contained in the Agreement or the Fee
Letter, (g) reasonable out-of-pocket costs and expenses of third party claims or
any other suit paid or incurred by the Lender Group in enforcing or defending
the Loan Documents or in connection with the transactions contemplated by the
Loan Documents or the Lender Group’s relationship with Borrower or any of its
Restricted Subsidiaries, (h) Agent’s, each Co-Arranger’s, and each
Co-Syndication Agent’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), or syndicating (including
rating the Term Loan), or amending the Loan Documents, (i) Agent’s reasonable
costs and expenses (including reasonable attorneys fees) incurred in amending
the Loan Documents, and (j) Agent’s and each Lender’s reasonable costs and
expenses (including reasonable attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or any of Borrower’s Restricted Subsidiaries or
in exercising rights or remedies under the Loan Documents), or defending the
Loan Documents, irrespective of whether suit is brought, or, during the
continuance of an Event of Default, in taking any Remedial Action concerning the
Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee set forth in the Agreement
will continue to accrue while the Letters of Credit are outstanding) to be held
by Agent for the benefit of those Lenders with a Revolver Commitment in an
amount equal to 105% of the then existing Letter of Credit Usage, (b) causing
the Underlying Letters of Credit to be returned to the Issuing Lender, or
(c) providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to the Agent
(in its sole discretion) in an equal to 105% of the then existing Letter of
Credit Usage (it being understood that the Letter of Credit fee set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fee that accrues must be an amount that can be drawn under any
such standby letter of credit).

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

 

14



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means each portion of an Advance or the Term Loan that bears
interest at a rate determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means 6.00 percentage points.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, the Bank Product Agreements, the
Controlled Account Agreements, the Control Agreements, the Copyright Security
Agreement, the Fee Letter, the Gaming Pledge Agreement, the Guaranty, the
Intercompany Subordination Agreement, the Intercreditor Agreement, the Letters
of Credit, the Market Flex Letter, the Mortgages, the Ratification Agreement,
the Security Agreement, the Side Letter, the Trademark Security Agreement, the
Post-Closing Agreement, any Original Loan Document that remains in full force
and effect after the Closing Date in accordance with the terms of the Agreement
or the Ratification Agreement, any note or notes executed by Borrower in
connection with the Agreement and payable to a member of the Lender Group, and
any other agreement entered into, now or in the future, by Borrower or any of
Borrower’s Restricted Subsidiaries and the Lender Group (or Agent on behalf
thereof) in connection with the Agreement.

“Loan Party” means Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Market Flex Letter” means that certain market flex and securities demand letter
dated as of June 12, 2008 (as amended by that certain letter agreement dated
October 17, 2008) among Borrower, Agent, Co-Arrangers, and Co-Syndication
Agents.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition of Borrower
and its Restricted Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Restricted Subsidiaries’ ability to perform their obligations
under the Loan Documents to which they are parties or of the Lender Group’s
ability to enforce the Obligations or realize upon the Collateral, or (c) a
material impairment of the enforceability or priority of the Agent’s Liens with
respect to the Collateral as a result of an action or failure to act on the part
of Borrower or its Restricted Subsidiaries.

“Material Contract” means, with respect to Borrower, (i) each contract or
agreement to which Borrower or any of its Restricted Subsidiaries is a party
involving aggregate consideration payable to or by Borrower or such Restricted
Subsidiary of $10,000,000 or more (other than operating leases regarding Real
Property or purchase orders in the ordinary course of the business of Borrower
or such Restricted Subsidiary and other than contracts that by their terms may
be terminated by such Person or Subsidiary in the ordinary course of its
business upon less than 60 days notice without penalty or premium), and (ii) all
other contracts or agreements material to the business, operations, condition
(financial or otherwise), performance or properties of Borrower or such
Restricted Subsidiary.

 

15



--------------------------------------------------------------------------------

“Maximum Interest” shall mean, for any period of determination, the highest rate
of interest permitted to be paid under the Agreement under any law that a court
of competent jurisdiction shall, in a final determination, deem applicable.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Revolver Amount” means $50,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement or Section 2.4(f) of the Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgage Policy” has the meaning specified therefor in Schedule 3.1(t).

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Restricted Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by Borrower or any of its Restricted
Subsidiaries of assets, the amount of cash proceeds actually received (directly
or indirectly) from time to time (whether as initial consideration or through
the payment of deferred consideration) by or on behalf of Borrower or its
Restricted Subsidiaries, in connection therewith after deducting therefrom only
(i) the amount of any Indebtedness secured by any Permitted Lien on any asset
(other than (A) Indebtedness owing to Agent or any Lender under the Agreement or
the other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Restricted Subsidiary in connection with
such sale or disposition and (iii) taxes paid or payable to any taxing
authorities by Borrower or such Restricted Subsidiary in connection with such
sale or disposition, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Borrower or any of its
Restricted Subsidiaries, and are properly attributable to such transaction; and

(b) with respect to the issuance or incurrence of any Indebtedness by Borrower
or any of its Restricted Subsidiaries, or the issuance by Borrower or any of its
Restricted Subsidiaries of any shares of its Capital Stock, the aggregate amount
of cash actually received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of Borrower or such Restricted Subsidiary in
connection with such issuance or incurrence, after deducting therefrom only
(i) reasonable fees, commissions, underwriting discounts, and expenses related
thereto and required to be paid by Borrower or such Restricted Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by Borrower or such Restricted Subsidiary in connection with
such issuance or incurrence, in each case to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash, actually
paid or payable to a Person that is not an Affiliate of Borrower or any of its
Restricted Subsidiaries, and are properly attributable to such transaction.

“Net Working Capital” means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.

 

16



--------------------------------------------------------------------------------

“Obligations” means (a) all loans (including the Term Loan), Advances, debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), contingent
reimbursement obligations with respect to outstanding Letters of Credit,
premiums, if any, liabilities (including all amounts charged to the Loan Account
pursuant to the Agreement), obligations (including indemnification obligations),
fees (including the fees provided for in the Fee Letter), Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, covenants, and
duties of any kind and description owing by Borrower to the Lender Group
pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that Borrower is required
to pay or reimburse by the Loan Documents or by law or otherwise in connection
with the Loan Documents, and (b) all Bank Product Obligations. Any reference in
the Agreement or in the Loan Documents to the Obligations shall include all or
any portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Original Credit Agreement” has the meaning specified therefor in the recitals
to the Agreement.

“Original Loan Documents” means “Loan Documents” as defined in the Original
Credit Agreement.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated in accordance with the
Agreement.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.

“Permitted Dispositions” means:

(a) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(b) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(c) the granting of Permitted Liens,

 

17



--------------------------------------------------------------------------------

(d) the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,

(e) any involuntary loss, damage or destruction of property,

(f) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(g) the leasing or subleasing of assets of Borrower or its Subsidiaries in the
ordinary course of business,

(h) the sale or issuance of Capital Stock (other than Prohibited Preferred
Stock) of Borrower,

(i) the lapse of registered patents, trademarks and other intellectual property
of Borrower and its Restricted Subsidiaries to the extent not economically
desirable in the conduct of their business and so long as such lapse could not
reasonably be expected to result in a Material Adverse Change,

(j) sales, transfers, or other dispositions of assets between or among Borrower
and its Restricted Subsidiaries,

(k) an issuance of Equity Interests by a Restricted Subsidiary of Borrower to
Borrower or to a Restricted Subsidiary of Borrower,

(l) a Restricted Junior Payment or a Permitted Investment otherwise permitted
pursuant to the Agreement,

(m) the sale, abandonment, disposition, lease or sublease of products,
inventory, equipment, services, accounts receivable or other assets, or the
granting of any option or other right to purchase, lease or otherwise acquire
such assets, in the ordinary course of business and any sale or other
disposition of assets that are damaged, worn-out, obsolete or otherwise
unsuitable for use or unusable by Borrower or its Restricted Subsidiaries in
connection with the conduct of their business as determined by Borrower’s Chief
Executive Officer,

(n) any sale or disposition of Real Property (including improvements thereto) in
connection with a sale-leaseback transaction consummated within 180 days of the
acquisition thereof or the substantial completion of construction of
improvements thereto (but in any event no later than 540 days after the date of
the acquisition thereof), provided that the funding of such acquisition or
construction was not financed with the Net Cash Proceeds of a Permitted
Disposition, and

(o) dispositions of assets (other than Accounts, intellectual property,
licenses, Capital Stock of Restricted Subsidiaries of Borrower or Material
Contracts) not otherwise permitted in clauses (a) through (n) above so long as
made at Fair Market Value and the aggregate Fair Market Value of all assets
disposed of in a fiscal year (including the proposed disposition) would not
exceed $20,000,000; provided, however, that if a proposed disposition involves
or includes Real Property Collateral, then such disposition may only permitted
if, after giving effect thereto, the outstanding principal amount of the Term
Loan is less than or equal to 70% of the fair market value (as to Real Property
Collateral owned as of the Closing Date, as reflected in the appraisal delivered
to Agent on or prior to the Closing Date, and as to Real Property Collateral
acquired after the Closing Date, determined by the purchase price paid for such
acquisition (with any non-cash consideration being valued on a present value
basis using customary valuation methodologies)) of the remaining Real Property
Collateral.

 

18



--------------------------------------------------------------------------------

“Permitted Holder” means Tilman J. Fertitta and each of his Family Members and
Family Trusts.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

(b) without duplication of any Indebtedness addressed in any other clause of
this definition of Permitted Indebtedness (and specifically excluding from
inclusion pursuant to this clause (b) any Indebtedness referenced in Schedule
4.19 that is already subject to any limitation or other condition pursuant to
any other clause of this definition of Permitted Indebtedness), other
Indebtedness set forth on Schedule 4.19 and any Permitted Refinancing
Indebtedness in respect of such other Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness,

(d) the incurrence by Borrower and its Restricted Subsidiaries that are
Guarantors of (i) Indebtedness represented by the Senior Secured Notes (and the
related guarantees in respect thereof) in an aggregate principal amount
outstanding not to exceed $295,500,000, less the aggregate principal amount of
all repayments, prepayments, redemptions, or purchases of the Senior Secured
Notes, and (ii) any Permitted Refinancing Indebtedness in respect of such
Indebtedness;

(e) endorsement of instruments or other payment items for deposit,

(f) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Borrower or one of
its Restricted Subsidiaries, to the extent that the Person that is obligated
under such guaranty could have incurred such underlying Indebtedness,

(g) Indebtedness incurred in the ordinary course of business under performance,
bid, surety, statutory, and appeal bonds,

(h) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Restricted Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year,

(i) the guarantee by Borrower or any of its Restricted Subsidiaries that are
Guarantors of Indebtedness of Borrower or any of its Restricted Subsidiaries
that was permitted to be incurred by another provision of this definition;
provided, however, that if the Indebtedness being guaranteed is subordinated in
right of payment to the Obligations, then the guarantee of such Indebtedness
shall be subordinated to the guaranty of the Obligations to the same extent as
the Indebtedness being guaranteed;

(j) the incurrence by Borrower or its Restricted Subsidiaries of Indebtedness
under Hedge Agreements that are incurred for the bona fide purpose of hedging
(i) the interest rate or foreign currency risk associated with Borrower’s and
its Restricted Subsidiaries’ operations and not for speculative purposes, or
(ii) commodity risks associated with Borrower’s and its Restricted Subsidiaries’
operations and not for speculative purposes.

 

19



--------------------------------------------------------------------------------

(k) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(l) the incurrence by Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within 5 Business Days;

(m) indemnification, adjustment of purchase price or similar obligations,
including title insurance, of Borrower or any of its Restricted Subsidiaries, in
each case incurred in connection with the acquisition or disposition of any
assets of Borrower or any of its Restricted Subsidiaries (other than guaranties
of Indebtedness incurred by any Person acquiring all or any such portion of such
assets for the purpose of financing such acquisition);

(n) [intentionally omitted];

(o) so long as the pro forma Total Leverage Ratio (calculated after giving
effect to the incurrence of such additional Indebtedness and based upon
Borrower’s most recently ended 12 months for which internal financial statements
are available immediately preceding the date on which such additional
Indebtedness is incurred), is not greater than 4.0 to 1, Acquired Indebtedness
and any Permitted Refinancing Indebtedness in respect of such Indebtedness,

(p) Indebtedness composing Permitted Investments,

(q) Indebtedness in an aggregate principal amount not to exceed $783,000 in
respect of the 7.5% Senior Notes,

(r) Indebtedness in respect of the 9.5% Senior Notes in an aggregate principal
amount not to exceed $877,000 less the aggregate principal amount of the 9.5%
Senior Notes that are redeemed or repurchased in accordance with the terms of
the Existing Notes Indenture after the Closing Date, and

(s) Indebtedness incurred by Borrower or any of its Restricted Subsidiaries in
an aggregate outstanding amount not to exceed $5,000,000 at any one time.

“Permitted Intercompany Advances” means loans and expense reimbursements made by
(a) a Loan Party to another Loan Party other than Borrower, (b) a non-Loan Party
to another non-Loan Party, and (c) a non-Loan Party to a Loan Party, so long as
the parties thereto are party to the Intercompany Subordination Agreement.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) any Investment in a Loan Party;

(c) any Investment made as a result of the receipt of non-cash consideration
from a Permitted Disposition;

 

20



--------------------------------------------------------------------------------

(d) so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom, and (ii) on a pro forma basis (including Pro Forma
Savings), Borrower and its Restricted Subsidiaries would have been in compliance
with the financial covenants in Section 7 of the Agreement for the 4 fiscal
quarter period ended immediately prior to the proposed date of consummation of
such proposed acquisition, any acquisition of assets or Capital Stock solely in
exchange for the issuance of Equity Interests (other than Prohibited Preferred
Stock) of Borrower;

(e) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Borrower or any of its Restricted Subsidiaries, including pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
Insolvency Proceeding of any trade creditor or customer or upon the foreclosure
or enforcement of any Lien in favor of Borrower or any of its Restricted
Subsidiaries; or (b) litigation, arbitration or other disputes;

(f) Investments represented by Hedge Agreements so long as the incurrence of
Indebtedness under the Hedge Agreement constituted Permitted Indebtedness;

(g) loans or advances to employees (other than Tilman J. Fertitta, Steven L.
Scheinthal, Richard H. Liem, Jeffrey L. Cantell or K. Kelly Roberts) made in the
ordinary course of business of Borrower or any Restricted Subsidiary of Borrower
in an aggregate principal amount not to exceed $1,000,000 at any one time
outstanding;

(h) advances to customers or suppliers in the ordinary course of business that
are recorded as accounts receivable, prepaid expenses or deposits on the balance
sheet of Borrower or its Restricted Subsidiaries and endorsements for collection
or deposit arising in the ordinary course of business;

(i) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(j) advances made in connection with purchases of goods or services in the
ordinary course of business,

(k) Investments owned by any Loan Party or any of its Restricted Subsidiaries on
the Closing Date and set forth on Schedule P-1,

(l) guarantees permitted under the definition of Permitted Indebtedness,

(m) Permitted Intercompany Advances,

(n) Capital Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Restricted Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(o) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(p) non-cash loans to employees, officers, and directors of Borrower or any of
its Restricted Subsidiaries for the purpose of purchasing Capital Stock in
Borrower so long as the proceeds of such loans are used in their entirety to
purchase such Capital Stock in Borrower,

 

21



--------------------------------------------------------------------------------

(q) so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) Availability plus Qualified Cash of Borrower
and its Restricted Subsidiaries both before and immediately after giving effect
thereto is greater than, $15,000,000, then any Investment by Borrower, directly
or indirectly, in the Golden Nugget, Inc. pursuant to the requirements of the
terms of the Golden Nugget Credit Agreement in an aggregate amount not to exceed
during fiscal year 2009, $25,000,000; provided, however, that if the amount of
Investments permitted to be made in the fiscal year 2009 as set forth in this
clause (q) is greater than the actual amount of the Investments actually made
pursuant to this clause (q) in fiscal year 2009, then, so long as the conditions
set forth in this clause (q)(i) and (q)(ii) are satisfied at such time, a
portion of such excess in an aggregate amount not to exceed $10,000,000 may be
carried over and used on or prior to March 31, 2010 to make an Investment by
Borrower, directly or indirectly, in the Golden Nugget, Inc. pursuant to the
requirements of the terms of the Golden Nugget Credit Agreement,

(r) Investments consisting of expense reimbursement liabilities owed to or by
Unrestricted Subsidiaries provided that the aggregate amount of all such
Investments outstanding at any time shall not exceed $2,000,000, and

(s) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Investments in an amount equal to 100% of any dividends
received by Borrower or a Restricted Subsidiary of Borrower after the Closing
Date from an Unrestricted Subsidiary; provided that if the dividends received by
Borrower or a Restricted Subsidiary are in a form other than cash, such
Investment shall be in the form of the assets so received or the proceeds
thereof.

“Permitted Liens” means

(a) Liens held by Agent to secure the Obligations,

(b) Liens securing Acquired Indebtedness on property of a Person existing at the
time such Person is merged with or into or consolidated with Borrower or any
Restricted Subsidiary of Borrower; provided, however, that (i) such Liens were
in existence prior to the contemplation of such merger or consolidation,
(ii) such Liens do not extend to any assets other than those of the Person
merged into or consolidated with Borrower or its Restricted Subsidiary, and
(iii) the aggregate amount of Indebtedness subject to Liens under this clause
(b) and clause (c) below does not exceed $35,000,000 at any one time
outstanding;

(c) Liens securing Acquired Indebtedness on property (including Capital Stock)
existing at the time of acquisition of the property by Borrower or any
Restricted Subsidiary of Borrower; provided, however, that (i) such Liens were
in existence prior to, and not incurred in contemplation of, such acquisition,
and (ii) the aggregate amount of Indebtedness subject to Liens under this clause
(c) and clause (b) above does not exceed $35,000,000 at any one time
outstanding;

(d) Liens for taxes, assessments, or other governmental charges or levies that
either (i) are not yet delinquent, or (ii) are the subject of Permitted
Protests, provided that any reserve or other appropriate provision as is
required in conformity with GAAP has been made therefor,

(e) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(f) Liens set forth on Schedule P-2, provided that any such Lien only secures
the Indebtedness that it secures on the Closing Date and any Permitted
Refinancing Indebtedness in respect thereof,

 

22



--------------------------------------------------------------------------------

(g) the interests of lessors under operating leases and licensors of
sub-licensors under license agreements,

(h) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Permitted
Refinancing Indebtedness in respect thereof,

(i) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests, provided that any reserve or other appropriate
provision as is required in conformity with GAAP has been made therefor,

(j) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that did not arise in connection with the incurrence of
Indebtedness and that do not in the aggregate materially adversely affect the
value of the subject properties or materially adversely impair their use in the
operation of the business conducted thereon;

(k) Liens securing Permitted Indebtedness of Foreign Restricted Subsidiaries;

(l) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance,

(m) terminable or short-term leases or permits for occupancy, in each case
entered into in the ordinary course of business, which leases or permits
expressly grant to Borrower or its Restricted Subsidiary the right to terminate
them at any time on not more than six month’s notice and do not individually or
in the aggregate interfere with the operation of the business of Borrower or its
Restricted Subsidiary or individually or in the aggregate impair the use (for
its intended purpose) or the value of the property subject thereto,

(n) bankers’ Liens, rights of setoff and similar Liens existing solely with
respect to amounts on deposit in one or more Deposit Accounts or Securities
Accounts maintained by Borrower or any of its Restricted Subsidiaries,

(o) Liens on inventory as security for any drafts or bills of exchange or
documents drawn in connection with the importation or storage of such inventory,

(p) Liens in favor of banks that arise under Article 4 of the UCC on items in
collection and documents relating thereto and proceeds thereof and Liens arising
under Section 2-711 of the UCC,

(q) Liens on amounts deposited in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,

(r) Liens on amounts deposited as security for statutory obligations, surety or
appeal bonds, performance bonds, or other obligations of a like nature incurred
in the ordinary course of business,

 

23



--------------------------------------------------------------------------------

(s) the interest of licensees with respect to non-exclusive licenses of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business,

(t) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of Permitted Refinancing Indebtedness and
so long as (i) the replacement Liens only encumber those assets that secured the
original Indebtedness, and (ii) if the Lien that is being replaced was the
subject of a subordination or intercreditor agreement, the replacement Lien is
subject to a subordination or intercreditor agreement that is at least as
favorable to Agent and the Lenders,

(u) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(v) Pledges or deposits by Borrower or one of its Restricted Subsidiaries under
workers’ compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits as
security for contested taxes or import duties, in each case incurred in the
ordinary course of business,

(w) Liens occurring solely by the filing of a UCC financing statement, which
filing has not been authorized by Borrower or any Restricted Subsidiary of
Borrower,

(x) Any obligations or duties affecting any property of Borrower or any of its
Restricted Subsidiaries to any municipality or public authority with respect to
any franchise, grant, license or permit that do not materially impair the use of
such property for the purposes for which it is held,

(y) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(z) Liens securing the Senior Secured Notes issued and permitted under clause
(d) of the definition of Permitted Indebtedness or the guarantees in respect
thereof, provided that, such Liens are subject to the Intercreditor Agreement;
and

(aa) other Liens as to which the aggregate amount of the obligations secured
thereby does not exceed $5,000,000.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Borrower or any of its Restricted
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on Borrower’s or its Restricted
Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by
Borrower or its Restricted Subsidiary, as applicable, in good faith, and
(c) Agent is satisfied that, while any such protest is pending, there will be no
material impairment of the enforceability, validity, or priority of any of the
Agent’s Liens.

 

24



--------------------------------------------------------------------------------

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $5,000,000.

“Permitted Refinancing Indebtedness” means any Indebtedness of Borrower or any
of its Restricted Subsidiaries issued in exchange for, or the net proceeds of
which are used to extend, renew, refund, refinance, replace, defease or
discharge other Indebtedness of Borrower or any of its Restricted Subsidiaries,
as applicable (other than intercompany Indebtedness); provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith);

(2) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, renewed, refunded, refinanced, replaced, defeased or discharged;

(3) if the Indebtedness being extended, renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Obligations,
such Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to, the
Obligations on terms at least as favorable to the holders of the Obligations as
those contained in the documentation governing the Indebtedness being extended,
renewed, refunded, refinanced, replaced, defeased or discharged; and

(4) such Indebtedness is incurred either by Borrower or by the Restricted
Subsidiary who is the obligor on the Indebtedness being extended, renewed,
refunded, refinanced, replaced, defeased or discharged.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Post-Closing Agreement” means the Post-Closing Agreement dated as of the date
hereof by and among Borrower and Agent.

“Preferred Stock” means, as applied to the Capital Stock of any Person, the
Capital Stock of any class or classes (however designated) that is preferred
with respect to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.

“Pre-Opening Expenses” means costs incurred by Borrower or any of its Restricted
Subsidiaries prior to opening a business location, including wages and salaries,
hourly employee recruiting and training, initial license fees, advertising,
pre-opening parties, lease expenses, food costs, utilities, meals, lodging, and
travel, plus the cost of hiring and training management teams.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
Capital Stock) on or before a date that is less than 2 years after

 

25



--------------------------------------------------------------------------------

the Maturity Date, or, on or before the date that is less than 2 years after the
Maturity Date, is redeemable at the option of the holder thereof for cash or
assets or securities (other than distributions in kind of shares of Preferred
Stock of the same class and series or of shares of common Capital Stock).

“Pro Forma Cost Savings” means, with respect to the relevant period, the
projected reductions in costs and expenses during such period that have been
approved by Agent, in its Permitted Discretion, and that are to be implemented
by the business that was the subject of an acquisition or disposition that are
supportable and quantifiable by underlying accounting records of such business,
in each case, as if such reductions in costs and expenses had been implemented
at the beginning of such period.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions (it
being understood that such Projections are subject to uncertainties and
contingencies many of which are beyond the control of Borrower and the actual
results during the period or periods covered by such Projections may differ
significantly from the projected results, and no assurance can be given that
such Projections will be realized).

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and right to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances,

(c) with respect to a Lender’s obligation to make the Term Loan and right to
receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Term Loan, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan Commitments, and (ii) from and after the making of the Term
Loan, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan by (z) the principal amount of the Term Loan,
and

(d) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement), the
percentage obtained by dividing (i) such Lender’s Revolver Commitment plus the
outstanding principal amount of such Lender’s portion of the Term Loan, by
(ii) the aggregate amount of Revolver Commitments of all Lenders plus the
outstanding principal amount of the Term Loan; provided, however, that in the
event the Revolver Commitments have been terminated or reduced to zero, Pro Rata
Share under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to

 

26



--------------------------------------------------------------------------------

outstanding Letters of Credit plus the outstanding principal amount of such
Lender’s portion of the Term Loan, by (B) the outstanding principal amount of
all Advances plus the aggregate amount of the Risk Participation Liability with
respect to outstanding Letters of Credit plus the outstanding principal amount
of the Term Loan.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Restricted
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of the bank
or securities intermediary located within the United States.

“Ratification Agreement” means a Ratification Agreement in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower and each
Guarantor to Agent.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Restricted Subsidiaries and the
improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrower or its Restricted
Subsidiaries.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 14.2(c) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Availability” means that Availability exceeds $25,000,000.

 

27



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50%.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Borrower’s Equity Interests
(including any payment in connection with any merger or consolidation involving
Borrower) or to the direct or indirect holders of Borrower’s Equity Interests in
their capacity as such (other than dividends or distributions payable in Equity
Interests (other than Prohibited Preferred Stock)) of Borrower, (b) purchase,
redeem or otherwise acquire or retire for value (including in connection with
any merger or consolidation involving Borrower) any Equity Interests of Borrower
or any direct or indirect parent of Borrower, or (c) make any payment on or with
respect to, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of Borrower or any Guarantor that is contractually
subordinated to the Obligations or any Guaranty (excluding any intercompany
Indebtedness between or among Borrower and any of its Restricted Subsidiaries),
except a payment of interest or principal on the stated maturity thereof.

“Restricted Subsidiary” means each Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
obligations of Borrower to the Issuing Lender with respect to such Letter of
Credit, including (a) the contingent reimbursement obligations of Borrower with
respect to the amounts available to be drawn or which may become available to be
drawn thereunder, (b) the reimbursement obligations of Borrower with respect to
amounts that have been paid by the Issuing Lender to the Underlying Issuer, and
(c) all accrued and unpaid interest, fees, and expenses payable with respect
thereto.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

28



--------------------------------------------------------------------------------

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means a security agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower and
Guarantors to Agent.

“Senior Secured Notes” means the 14% Senior Secured Notes due August 15, 2011
issued pursuant to the Senior Secured Notes Indenture.

“Senior Secured Notes Indenture” means the Indenture dated as of the date hereof
by and among Borrower, as Issuer, the Restricted Subsidiaries of Borrower that
are Guarantors party thereto, and Deutsche Bank Trust Company Americas, a New
York banking corporation, as Trustee.

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture and
the agreements, documents and instruments executed in connection therewith.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Shareholder” means, with respect to any Person, the holder of some or all of
the Capital Stock of such Person.

“Side Letter” means a side letter, in form and substance reasonably satisfactory
to Agent, executed and delivered by Borrower to Agent.

“Significant Subsidiary” means any Subsidiary of a Loan Party that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of the Agreement.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Capital Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

“Succeeding Fiscal Year” has the meaning specified therefor in Section 7(c) of
the Agreement.

“Supermajority Lenders” means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under clause (d) of the definition of Pro Rata Shares) exceed
66-2/3%.

“Swing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

 

29



--------------------------------------------------------------------------------

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Taxes” shall mean, any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto; provided that Taxes shall exclude (i) any tax imposed on the net income
or net profits of Agent, any Lender, or any Participant (including any branch
profits taxes) and franchise taxes imposed on it, in each case imposed by the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which Agent, such Lender, or such Participant is organized or the jurisdiction
(or by any political subdivision or taxing authority thereof) in which Agent’s,
such Lender’s, or such Participant’s principal office is located, or, in the
case of any Lender, in which its applicable lending office is located, in each
case as a result of a present or former connection between Agent, such Lender,
or such Participant and the jurisdiction or taxing authority imposing the tax
(other than any such connection arising solely from Agent, such Lender, or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under the Agreement or any
other Loan Document); (ii) taxes resulting from Agent’s, a Lender’s, or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority.

“Term Loan” has the meaning specified therefor in Section 2.2 of the Agreement.

“Term Loan Amount” means $165,600,000.

“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Borrower’s and its Restricted Subsidiaries Indebtedness (other than any
unamortized original issue discount) as of such date, to (b) Borrower’s and its
Restricted Subsidiaries’ EBITDA for the 12 month period ended as of such date.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

 

30



--------------------------------------------------------------------------------

“TTM EBITDA” means, as of any date of determination, EBITDA of Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, for the 12 month period most recently ended.

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“Unrestricted Subsidiary” means (i) each of (a) Landry’s Gaming, Inc., a Nevada
corporation, (b) Golden Nugget, Inc., a Nevada corporation, (c) LGE, Inc., a
Delaware corporation, (d) GNLV, Corp., a Nevada corporation, (e) GNL, Corp., a
Nevada corporation, (f) Golden Nugget Experience, LLC, a Nevada limited
liability company, (g) LCHLN, Inc., a Delaware corporation, (h) Island
Entertainment, Inc., a Texas corporation, (i) Island Hospitality, Inc., a Texas
corporation, (j) Nevada Acquisition Corp., a Delaware corporation, (k) Yorkdale
Rainforest Restaurant, Inc., a company organized under the laws of Canada,
(l) Stitching Rainforest Cafe, the Netherlands, and (m) Rainforest Cafe Canada
Holdings, Inc. and (ii) each Subsidiary (other than any entity that is a
Restricted Subsidiary as of the Closing Date), which is acquired or formed after
the Closing Date, of any entity identified in clause (i) of this definition of
Unrestricted Subsidiary.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Voting Stock” means any specified Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the board of
directors (or comparable managers) of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFF” has the meaning specified therefor in the preamble to the Agreement.

 

31